UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
TYMAR DISTRIBUTION LLC, DISPLAY
NAME: NEW ENGLAND EXPRESS,

                                Plaintiff,                     MEMORANDUM & ORDER
                                                                 20-CV-719 (PKC) (SJB)
                  - against -

MITCHELL GROUP USA, LLC; RIVELLE
PRODUCTS, INC.; and TIMOTHY MICHAEL
FRAILLY,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Tymar Distribution LLC, Display Name: New England Express, brings this action

against Defendants Mitchell Group USA LLC; Rivelle Products, Inc. d/b/a PricePRO; and

Timothy Michael Frailly for violations of the Sherman Antitrust Act (“Sherman Act”) and tortious

interference with existing and prospective economic relations in violation of New York state law.

Defendants have moved to dismiss this action for lack of personal jurisdiction and venue, and

failure to state a claim. For the reasons stated herein, Defendants’ motions are granted, and this

case is dismissed.

                                              BACKGROUND

I.      Factual Background1

        A.       The Parties

        Plaintiff is a Rhode Island domiciliary and limited liability company. (Second Amended

Complaint for Damages (“SAC”), Dkt. 30, ¶ 25.) Plaintiff operated continuously as a third-party


        1
        For purposes of this motion, the Court accepts as true the following facts alleged in the
Second Amended Complaint. See Forest Park Pictures v. Universal Television Network, Inc., 683
F.3d 424, 429 (2d Cir. 2012).

                                                           1
seller on Amazon2 from 2014 up to the time of the events at issue in this suit. (Id.) As a third-

party seller, Plaintiff routinely listed approximately 300 brand names on Amazon and sold over

150,000 units of product. (Id. ¶ 50.) During its “last six months of unimpaired 2018 Amazon

operations,” Plaintiff made $425,498 in sales. (Id.) Plaintiff’s profit margin on Fair & White

(“F&W”) products—which are at issue in this suit—was 22.1%. (Id.)

       Defendant Mitchell Group USA LLC (“MGU”) is a Delaware3 limited liability company

with its domicile and principal place of business in Miami, Florida. (Id. ¶ 28.) MGU is the

exclusive United States distributor of “certain French-made personal products,” including F&W

products. (Id.) Defendant MGU also sells F&W products directly to customers through its own

Amazon merchant store called “Beauty Dreams.” (Id.)

       Defendant Rivelle Products, Inc. (“Rivelle”) is a duly formed corporation that is domiciled

in California. (Id. ¶ 26.) Defendant Frailly is President of Rivelle. (Id. ¶ 13.) Since 2016, Rivelle,

like Plaintiff, operated as a third-party seller of beauty products on Amazon, using the

“unregistered fictitious name” PricePRO.4 (Id. ¶¶ 26, 53.) Rivelle served as the exclusive

distributor of some or all of MGU’s approximately 50 F&W products listed on Amazon, and also




       2
         References to Amazon refer to both the company Amazon.com, Inc., as well as the retail
website amazon.com.
       3
        Although the SAC states that MGU is a Florida limited liability company (SAC, Dkt. 30,
¶ 28), MGU is actually a Delaware limited liability company. (Motion to Dismiss (“MGU’s
Motion”), Dkt. 52, at 3 n.1.)
       4
        Although Plaintiff refers to Defendant Rivelle as “PricePRO” throughout the SAC, the
Court will refer to this Defendant as “Rivelle” and “Defendant Rivelle.”

                                                  2
provided “brand protection services”5 for MGU. (Id. ¶¶ 26–27.) Plaintiff alleges that, at all

relevant times, Rivelle was “an actual or potential competitor on Amazon of MGU.” (Id. ¶ 16.)

       B.      The “Grey Market” for Third-Party Sellers on Amazon

       Amazon controls at least 47% of all e-commerce in the United States and, therefore, “serves

as essential infrastructure for third party sellers in the United States.” (Id. ¶¶ 38, 40.) As a third-

party seller on Amazon, Plaintiff operates in the so-called “grey market” by re-selling products

sourced at wholesale from manufacturers or authorized distributors “outside of the manufacturer’s

authorized trading channels” at an “enhanced, retail price point online, but often at a cheaper price

than other sellers,” to the benefit of customers “who get authentic product at a discount.” (See id.

¶¶ 4, 44–45.) According to Amazon’s policies, “it is completely lawful for third-party sellers to

purchase grey market goods and sell them on Amazon.” (Id. ¶ 46.) Moreover, Amazon permits

multiple sellers to list their products for sale on the same product detail page, as long as the

products “exactly match.” (Id. ¶ 34.) In practice, this “generates intense price competition that is

highly beneficial to consumers.” (Id. ¶ 35.)

       Amazon’s policies expressly prohibit third-party sellers from violating the intellectual

property rights of others by, for example, listing counterfeit, expired, defective, or otherwise

inferior product on an existing product detail page.6 (Id. ¶ 36.) According to these policies,

following a report of a violation and before it takes any action, Amazon must determine whether



       5
         The Court understands “brand protection” to refer to the recognized practice of brands
reporting intellectual property infringement to Amazon, sometimes through brand protection
agencies or agents. (See SAC, Dkt. 30, ¶¶ 57, 57 n.19.)
       6
          Product detail pages are often created by a trademark holder, copyright holder, or affiliate
who has “agreed to compete with ‘unauthorized’ sellers on the product detail page.” (SAC, Dkt.
30, ¶ 46.) Amazon’s policies instruct sellers to report violations if they believe that a product listed
on a detail page is not an exact match, and therefore, improperly listed. (Id.; see also id. ¶ 34.)

                                                   3
the reported item infringes on another seller’s rights.7 (Id.) If Amazon determines its policies have

been violated, it may “block the [product] listing or, in certain circumstances, terminate the third-

party seller.” (Id.) Before becoming a third-party seller on Amazon, Plaintiff executed a Business

Solutions Agreement that would “allow[] Amazon to terminate [P]laintiff’s selling privileges as a

seller for any reason or for no reason at all.” (Id. ¶ 49.) In general, Amazon may “unilaterally

restrict any seller from competing in the [Amazon] Marketplace and take such other unilateral

actions as Amazon in its business judgment deems appropriate.” (Id. ¶ 43.)

       C.      Plaintiff is Eliminated as a Third-Party Seller of F&W Products

       In March 2018, Defendants Rivelle and MGU executed a two-year “Distribution

Agreement,” wherein

                                                                                               (Dkt.

67, at ECF9 4–12.) Defendant Frailly signed the Distribution Agreement on behalf of Rivelle. (Id.

at ECF 12.) Plaintiff alleges that Rivelle also served as MGU’s “Amazon brand protector,” by

lodging complaints on behalf of MGU against “other ‘unauthorized’ (competing) sellers,” thereby

“causing the listings of lower-priced [products] . . . to be ‘taken down’” and ensuring “horizontal




       7
          Plaintiff alleges that while Amazon “publicly holds out that it requires evidence of
infringement for each product that it is asked to take down,” in reality, its “lax[]” approach to
implementing these policies “allow[s] unscrupulous Rightsowners” to limit price competition by
challenging legal grey market practices. (SAC, Dkt. 30, ¶ 36.) Amazon is not a party to this
action, although many of Plaintiff’s grievances appear to be aimed at Amazon for maintaining a
system that Plaintiff views as turning a blind eye to and permitting anticompetitive behavior.
       8
         The Distribution Agreement produced during jurisdictional discovery is highly redacted,
including redaction of the definition and description of which products are covered by the
agreement. (Dkt. 67, at ECF 4–12.)
       9
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.

                                                 4
price protection.”10 (SAC, Dkt. 30, ¶¶ 56–58, 66.) According to Plaintiff, these “price protection

services l[ie] at the heart of this case.” (Id. ¶ 58.) MGU created and provided the email address

“ecommerce@mitchellgroupusa.com” (herein “ecommerce” email address) to Rivelle “for use in

corresponding with e-commerce sites regarding [MGU]’s products and brands.” (Dkt. 63-1, at

ECF 22–23.) Plaintiff alleges that Rivelle used this email address to “anonymously accomplish

its unlawful purpose” as a brand protector for MGU. (SAC, Dkt. 30, ¶ 57; see also id. ¶ 57 n.19.)

         In May 2018, Plaintiff made the first of several purchases of F&W products from MGU.

(Id. ¶ 61.) At no time did MGU tell Plaintiff that it would be limited or prohibited from selling

F&W products on Amazon. (Id. ¶ 60.) Between May 17 and October 18, 2018, Plaintiff sold

approximately $28,350 worth of F&W products purchased from MGU. (Id. ¶ 51.) Plaintiff “did

not repackage, modify, or otherwise change the product for resale” (id. ¶ 8); rather, it sold

“completely authentic” F&W products on Amazon “at prices at or below MGU’s pricing” (id.

¶ 51).

         On or about June 22 or 23, 2018, MGU began making intellectual property (“IP”)

complaints against Plaintiff to Amazon, alleging copyright and trademark infringement with

respect to F&W products. (Id. ¶ 64.) On June 24, 2018, Plaintiff sent a message to MGU’s

“ecommerce” email address demanding withdrawal of two allegedly false IP complaints. (Dkt.

67, at ECF 23–24.) The email, which was received by MGU employee Linda Patty, was forwarded

to Defendant Frailly, who responded to Patty,



                                                                                 (Id. at ECF 23.)


         10
           Plaintiff “believes” other competitors, such as “Mega Foundation,” were “similarly
driven” from selling F&W products on Amazon by these tactics. (SAC, Dkt. 30, ¶ 59.) However,
Plaintiff does not plead any facts in support of this allegation.

                                                5
Around this time, Plaintiff retained New York-based, “expert Amazon counsel, Rosenbaum &

F[a]m[u]laro (‘R&F’) to intercede with MGU” on Plaintiff’s behalf.11 (SAC, Dkt. 30, ¶ 65; see

also id. ¶ 15.) On June 27, 2018, R&F emailed a letter from attorney Anthony Famularo to MGU’s

“ecommerce” email address, disclaiming and demanding retraction of complaints against Plaintiff.

(Dkt. 67, at ECF 18–21.) Godfrey Barboza of MGU forwarded this letter to Defendant Frailly,

noting,

                                                                                            (Id. at

ECF 25.) Someone12 responded to Famularo



               (Id. at ECF 28.) Famularo replied that he would relay the proposal and requested

clarification on the complaints, which was provided. (Id. at ECF 26–28.) When Famularo later

followed up with MGU13 regarding the complaints, Barboza forwarded the email to Frailly, who

responded,                                       (Id. at ECF 26.)

          Throughout July 2018, MGU filed more than a dozen IP complaints with Amazon accusing

Plaintiff of counterfeiting. (See SAC, Dkt. 30, ¶¶ 68–72.) Per Amazon’s policy, the F&W listings

identified in these complaints were “taken down,” and then, after Plaintiff produced invoices



          11
         The Court assumes that Plaintiff is referring to the law firm Rosenbaum, Famularo &
Segall PC. See https://rosenbaumfamularo.com/about/ (last visited Mar. 23, 2021). The Court
nonetheless will refer to the law firm as “R&F.”

          It is unclear whether this email response was by Frailly, someone on his “legal team,” or
          12

someone else altogether. However, given Barboza’s email, and viewing the facts in the light most
favorable to Plaintiff, the Court assumes that the response was sent by someone at Rivelle on
behalf of MGU. (See Dkt. 67, at ECF 25.)
          13
          The Court assumes that, as of the time of these emails in June 2018, Famularo believed
he was corresponding directly with MGU via the “ecommerce” email address and was unaware
that Rivelle was using that email address to communicate on behalf of MGU.

                                                 6
verifying purchases directly from MGU, the listings were restored. (Id. ¶ 68.) On August 3, 2018,

R&F sent a letter to Amazon criticizing the takedowns as premised on “baseless counterfeit

complaints” and explaining that Plaintiff sold products sourced directly from MGU. (Id. ¶ 73;

Dkt. 7-17, at ECF 1–3.) MGU continued to make false counterfeiting complaints against Plaintiff,

including on August 10 and 18, September 27, and October 2, 2018. (SAC, Dkt. 30, ¶ 74.)

       On August 23, 2018, Famularo sent a letter to MGU’s “ecommerce” email address



                                (Dkt. 67, at ECF 32–33.) Specifically, Famularo solicited an

agreement whereby



                                        (Id.) Famularo reiterated that the counterfeit complaints

against Plaintiff were baseless because Plaintiff had sourced its F&W products directly from

MGU, and threatened that MGU could face civil or criminal penalties



                     (Id.)

       On August 27, 2018, Frailly, writing from “tim.frailly@rivellepro.com” and copying the

“ecommerce” email address, emailed CJ Rosenbaum, another R&F attorney, and Famularo in

response to Famularo’s August 23 solicitation letter, explaining




       (Dkt. 67, at ECF 35; see also Dkt. 59.) The next day, Famularo responded that




                                               7
                                                                                                  (Dkt.

67, at ECF 2.) Frailly and R&F exchanged a total of five emails.14 (Dkt. 63-1, at ECF 32.)

        By October 2, 2018, MGU had initiated a total of 41 false IP complaints against Plaintiff.

(SAC, Dkt. 30, ¶¶ 71, 74–75.) On October 18, 2018, Amazon suspended Plaintiff’s selling

privileges based on five unresolved counterfeit complaints. (Id. ¶ 79; Dkt. 63-1, at ECF 20.)

Amazon explained that Plaintiff could “reactivate” its seller account by submitting a “valid plan

of action,” including, inter alia, proof of authenticity for infringing listings (i.e., invoice or Order

ID) or information about why the complaints are incorrect. (Dkt. 63-1, at ECF 20.) However,

Plaintiff alleges it “had no alternative, in mitigation of its damages, but to hire a consultant for

$5,500 and thereafter agree to cease its sales of F&W products on Amazon in exchange for MGU’s

retraction of IP [c]omplaints and concomitant account restatement.” (SAC, Dkt. 30, ¶ 80.) On

October 22, 2018, the parties entered into such an agreement, which did not impact Plaintiff’s

ability to sell F&W products on outlets other than Amazon. (Id. ¶ 81; Dkt. 7-16, at ECF 1–2.)

Plaintiff was reinstated as an Amazon seller on November 6, 2018. (SAC, Dkt. 30, ¶¶ 50, 112.)

                                           *       *       *

        In sum, Plaintiff alleges that MGU’s complaints against it were, “purely and simply, a

matter of eliminating competition on the Amazon Platform,” and that any justification—whether

“lack of manufacturer’s warranty (which Amazon would not recognize as a valid distinction) [or]

counterfeit (which Amazon is quick to sanction)”—“were and are purely pretextual.” (Id. ¶ 82.)


        14
          The Court notes that only two of the five emails (Frailly’s August 27 response and
Famularo’s August 28 reply) were produced as part of jurisdictional discovery; the remaining three
emails were withheld by Defendant Rivelle as privileged attorney-client communication between
Frailly and R&F. (See Dkt. 63-1, at ECF 31–32 (privilege log reflecting five emails).) The Court
further notes that Plaintiff does not explain what happened after Frailly exchanged these emails
with R&F, including, for example, whether Plaintiff terminated its attorney-client relationship with
R&F or attempted to convey the solicitation to MGU on its own behalf.

                                                   8
Plaintiff further alleges that consumers have been harmed by its exclusion as a third-party seller

of F&W products on Amazon because, without competition from “unauthorized” sellers, the price

of F&W products on Amazon has “stabilized at artificially high, i.e., anticompetitive levels” and

the availability of F&W products has been limited. (Id. ¶¶ 83, 84.)

II.    Procedural History

       On February 10, 2020, Plaintiff commenced this action against Defendant MGU by filing

a complaint, which was amended on February 19, 2020, to add Defendants Rivelle and Frailly.15

(See Complaint, Dkt. 1; Amended Complaint, Dkt. 6.) The Amended Complaint alleges antitrust

violations of the Sherman Act and violations of New York law for tortious interference with

existing and prospective economic relations and for libel per se. (See generally Amended

Complaint, Dkt. 6.) On May 4, 2020, Defendants Rivelle, Frailly, and MGU requested a

conference in advance of filing motions to dismiss. (Dkts. 22, 23.) On May 6, 2020, Plaintiff

responded and attached limited jurisdictional discovery requests aimed at Defendants MGU and

Rivelle. (Dkts. 24, 24-1, 25, 25-1.) The Court scheduled a conference “to discuss the personal

jurisdiction aspects of Defendants’ proposed motions to dismiss and whether limited discovery on

that issue is necessary prior to briefing.” (5/6/2020 Docket Order.)

       On June 4, 2020, the Court held a conference, during which it ordered Plaintiff to file a

second amended complaint by June 18, 2020 that, inter alia, alleged more facts to establish

jurisdiction.16 (6/4/2020 Minute Entry; June 4, 2020 Conference Transcript (“6/4/2020 Tr.”), Dkt.


       15
         The Complaint and Amended Complaint also named Kameal and Vickram Narain as
defendants. On February 20, 2020, after filing the amended complaint, Plaintiff voluntarily
dismissed the Narains without prejudice (Notice of Voluntary Dismissal, Dkt. 8), and they were
terminated as parties (2/20/2020 Docket Order).
       16
          During the June 4, 2020 conference, the Court asked Plaintiff’s counsel why the case
was brought in New York and he responded: “[i]t happens I’m barred in New York and these
events happened in New York, so I brought the case in New York rather than telling the client that
                                                9
70, at 37:8–13.) During the conference, Plaintiff’s counsel confirmed that the “lynchpin” for the

personal jurisdiction argument was the negotiations with R&F. (6/4/2020 Tr., Dkt. 70, at 9:12–

11:8.) The Court determined that limited jurisdictional discovery was warranted and directed

Defendants to respond to Plaintiff’s discovery requests by June 19, 2020. (6/4/2020 Minute Entry.)

       On June 17, 2020, Plaintiff filed the SAC with exhibits against Defendants MGU, Rivelle,

and Frailly, alleging violations of the Sherman Act and New York law for tortious interference

with existing and prospective economic relations.17 (See generally SAC, Dkt. 30.) Thereafter the

parties engaged in extensive and repetitive motion practice regarding jurisdictional discovery (see

Dkts. 31–45), for which they were admonished by the Honorable Sanket J. Bulsara, Magistrate

Judge (see 7/10/2020 Docket Order). On July 21, 2020, the parties stipulated, inter alia, that

Defendant Rivelle would not contest the Court’s personal jurisdiction for purposes of this matter,

but that Defendant Frailly retained all rights to contest personal jurisdiction over him. (Stipulation

(“Stip.”), Dkt. 46.) On July 22 and 23, 2020, Plaintiff moved to compel Defendant Rivelle’s and



he couldn’t bring the case at all, except if he paid hourly.” (6/4/2020 Tr., Dkt. 70, at 12:14–13:10.)
As the Court explains in this opinion, Plaintiff has failed to adequately allege that the events at
issue in this case happened in New York or that they have a connection with New York sufficient
to confer personal jurisdiction over Defendants. In light of Plaintiff’s counsel’s testimony on June
4, the Court is inclined to see his selection of venue more as a reflection of personal convenience
than as having a basis in law. In fact, in its opposition, Plaintiff concedes that “this action could
have been commenced in the Southern District of Florida, Central District of California, District
of Delaware, or Western Washington.” (Plaintiff’s Omnibus Brief in Opposition to the Motions
to Dismiss (“Pl.’s Opp’n.”), Dkt. 63, at 42.) Plaintiff’s counsel would have been well-served to
consider, in the first instance, whether any of those venues were more appropriate than the Eastern
District of New York rather than inviting costly and time-consuming motion practice and
discovery at the outset of the case.
       17
           Although the SAC states that “Plaintiff also sues in . . . defamation under the common
law” (SAC, Dkt. 30, ¶ 11), the Court assumes this is in error as Plaintiff’s counsel withdrew the
defamation claim on the record during the June 4, 2020 conference, after conceding that the claim
was barred by the one-year statute of limitations (6/4/2020 Tr., Dkt. 70, at 36:19–37:5), and
Plaintiff does not allege facts in support of such a claim in the SAC.

                                                 10
MGU’s responses to certain discovery requests. (See Dkts. 47, 49.) Judge Bulsara denied both

motions, finding Plaintiff’s request for “all documents concerning” MGU’s “transaction of

business in New York state, including contracts or purchases with entities located in New York”

to be “overbroad and disproportional” to Plaintiff’s theory of specific personal jurisdiction over

MGU, Tymar Distrib. LLC v. Mitchell Grp. USA, LLC, No. 20-CV-719 (PKC) (SJB), 2020 WL

8408809, at *1–3 (E.D.N.Y. Sept. 8, 2020), and that Rivelle’s waiver of any challenge to personal

jurisdiction meant it was not required to provide jurisdictional discovery, see id. at *3.

       On August 18, 2020, Defendant MGU moved to dismiss based on lack of personal

jurisdiction, improper venue, and failure to state a claim, pursuant to Federal Rule of Civil

Procedure (“Rule”) 12(b)(2), Rule 12(b)(3), and Rule 12(b)(6) respectively. (See generally

MGU’s Motion, Dkt. 52.) On August 19, 2020, Defendants Rivelle and Frailly jointly moved to

dismiss on the same grounds as MGU, though Defendant Rivelle did not move to dismiss for lack

of personal jurisdiction. (See generally Memorandum of Law (“Rivelle and Frailly’s Mem.”), Dkt.

54.) On September 11, 2020, Plaintiff filed an omnibus opposition to Defendants’ motions to

dismiss. (Pl.’s Opp’n., Dkt. 63.) On October 5, 2020, Defendants filed reply briefs. (Reply

Memorandum of Law (“Rivelle and Frailly’s Reply”), Dkt. 68; Defendant MGU’s Memorandum

of Law, Dkt. 69.) Thereafter, Plaintiff provided the Court with supplemental authority, to which

Defendants Rivelle and Frailly responded. (See Dkts. 71, 72, 73.)

                                      LEGAL STANDARDS

I.     Rule 12(b)(2)

       Plaintiff “bears the burden of demonstrating personal jurisdiction over a person or entity

against whom it seeks to bring suit.” Troma Entm’t, Inc. v. Centennial Pictures Inc., 729 F.3d

215, 217 (2d Cir. 2013) (citation omitted). The showing a plaintiff must make to defeat a motion

to dismiss based on lack of personal jurisdiction operates on a “sliding scale” that depends on the

                                                 11
procedural posture of the case. Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84 (2d

Cir. 2013) (per curiam). Prior to discovery, “the plaintiff’s prima facie showing may be established

solely by allegations.” Id. at 85 (quoting Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d

194, 197 (2d Cir. 1990)). After discovery, however, “the plaintiff’s prima facie showing . . . must

include an averment of facts that, if credited by the trier [of fact], would suffice to establish

jurisdiction over the defendant.” Id. (quoting Ball, 902 F.2d at 197). In other words, “the prima

facie showing must be factually supported.” Id. (quoting Ball, 902 F.2d at 197); see Chloe v.

Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 163 (2d Cir. 2010).

       In evaluating whether a prima facie showing of personal jurisdiction has been made, the

court must “construe the pleadings and affidavits in the light most favorable to plaintiffs, resolving

all doubts in their favor.” Chloe, 616 F.3d at 163; accord Yih v. Taiwan Semiconductor Mfg. Co.,

815 F. App’x 571, 572–73 (2d Cir. 2020) (summary order); Mednik v. Specialized Loan Servicing,

LLC, No. 20-CV-427 (MKB), 2021 WL 707285, at *3 (E.D.N.Y. Feb. 23, 2021). However, courts

need not “resolve ‘argumentative inferences in the plaintiff’s favor’ or ‘accept as true a legal

conclusion couched as a factual allegation.’” Lifeguard Licensing Corp. v. Ann Arbor T-Shirt Co.,

LLC, No. 15-CV-8459 (LGS), 2016 WL 3748480, at *2 (S.D.N.Y. July 8, 2016) (quoting In re

Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013)).

II.    Rule 12(b)(3)

       When faced with a Rule 12(b)(3) motion to dismiss for improper venue, a court applies the

same standard it would to a motion to dismiss under Rule 12(b)(2). Gulf Ins. Co. v. Glasbrenner,

417 F.3d 353, 355 (2d Cir. 2005). “If the court chooses to rely on pleadings and affidavits, the

plaintiff need only make a prima facie showing of [venue].” Id. at 355 (quoting CutCo Indus., Inc.

v. Naughton, 806 F.2d 361, 364 (2d Cir. 1986)); see also Orly Indus., Inc. v. Rite Aid Hdqtrs.

Corp., No. 12-CV-855 (SLT) (JMA), 2013 WL 4516101, at *3 (E.D.N.Y. Aug. 23, 2013) (“Rule
                                                 12
12(b)(3) allows a court considering a venue challenge to ‘consider evidence outside the four

corners of the complaint, including affidavits and other documentary evidence.’” (citation

omitted)). “In analyzing whether the plaintiff has made the requisite prima facie showing that

venue is proper, [courts] view all the facts in a light most favorable to plaintiff.” Phillips v. Audio

Active Ltd., 494 F.3d 378, 384 (2d Cir. 2007).

III.     Rule 12(b)(6)

         To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Twombly, 550 U.S. at 556). Determining whether a complaint states a

plausible claim for relief is “a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id. at 679 (citation omitted). “In addressing the

sufficiency of a complaint[,] [the Court] accept[s] as true all factual allegations and draw[s] from

them all reasonable inferences; but [the Court is] not required to credit conclusory allegations or

legal conclusions couched as factual allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir.

2013).

                                            DISCUSSION

         A Court facing a challenge to both its jurisdiction over a defendant and the sufficiency of

any claim must first address the jurisdictional questions. “[L]ogic compel[s] initial consideration

of the issue of jurisdiction over the defendant—a court without such jurisdiction lacks power to

                                                   13
dismiss a complaint for failure to state a claim.” Arrowsmith v. United Press Int’l, 320 F.2d 219,

221 (2d Cir. 1963); see also id. at 234 (vacating judgment dismissing the complaint for failure to

state a claim and remanding for consideration of personal jurisdiction and venue before

consideration of the merits); Lugones v. Pete & Gerry’s Organic, LLC, 440 F. Supp. 3d 226, 234

(S.D.N.Y. 2020) (citing Arrowsmith and finding that it must first address the defendants’ motion

to dismiss for lack of personal jurisdiction before reaching the motion to dismiss for failure to state

a claim). Therefore, the Court will first address whether Plaintiff has made a prima facie showing

of personal jurisdiction over Defendants Frailly and MGU before moving to the sufficiency of

Plaintiff’s federal antitrust and state-law claims.

I.     The Court Does Not Have Personal Jurisdiction Over Defendant Frailly

       A.      Section 12 of the Clayton Act

       To the extent Plaintiff claims that the Court has personal jurisdiction over Defendant Frailly

under the Clayton Act, that argument fails. Section 12 of the Clayton Act states

       [a]ny suit, action, or proceeding under the antitrust laws against a corporation may
       be brought not only in the judicial district whereof it is an inhabitant, but also in
       any district wherein it may be found or transacts business; and all process in such
       cases may be served in the district of which it is an inhabitant, or wherever it may
       be found.

15 U.S.C. § 22 (emphasis added). This provision applies to corporations, and has been narrowly

construed to “exclude[] individuals.” Kingsepp v. Wesleyan Univ., 763 F. Supp. 22, 25 (S.D.N.Y.

1991) (quoting McManus v. Tato, 184 F. Supp. 958, 959 (S.D.N.Y. 1959)). Thus, even if the

Clayton Act provided jurisdiction over a corporate defendant, “the court must [still] look to the

long-arm statute of the state where it sits in order to reach an individual defendant in an antitrust

suit where he is transacting business. Daniel v. Am. Bd. of Emergency Med. (Daniel I), 802 F.

Supp. 912, 919 (W.D.N.Y. 1992). The Court does not have jurisdiction over Defendant Frailly



                                                  14
pursuant to the Clayton Act and therefore turns to Plaintiff’s arguments under New York’s long-

arm statute.

       B.      New York Civil Practice Law and Rules Section 302(a)(1)

       “A district court’s personal jurisdiction is determined by the law of the state in which the

court is located.” Licci ex rel. Licci v. Lebanese Canadian Bank, SAL (Licci I), 673 F.3d 50, 59–

60 (2d Cir. 2012) (quoting Spiegel v. Schulmann, 604 F.3d 72, 76 (2d Cir. 2010)). There are two

types of personal jurisdiction—(1) general jurisdiction, which may be asserted over a defendant

“when their affiliations with the State are so ‘continuous and systematic’ as to render them

essentially at home in the forum State,” and (2) specific jurisdiction, which “depends on an

‘affiliatio[n] between the forum and the underlying controversy,’ principally, activity or an

occurrence that takes place in the forum State and is therefore subject to the State’s regulation.”

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citations omitted);

accord Waldman v. Palestine Liberation Org., 835 F.3d 317, 331 (2d Cir. 2016). In New York,

Sections 301 and 302 of the state’s Civil Practice Law and Rules (“CPLR”) provide the authority

for the Court’s exercise of general and specific personal jurisdiction, respectively. See Licci I, 673

F.3d at 60 n.9; Mednik, 2021 WL 707285, at *3.

       Plaintiff alleges that the Court has specific personal jurisdiction over Defendant Frailly18

under CPLR § 302(a)(1) (“Section 302(a)(1)”) based on Frailly’s communications with New York-

based R&F. (SAC, Dkt. 30, ¶¶ 15, 20–21.) These communications amount to a total of five emails



       18
          Plaintiff does not assert general personal jurisdiction over Defendant Frailly, who is a
resident and domiciliary of California; does not own property, maintain a bank account, file taxes,
maintain an office, employ individuals, or solicit business with “any degree of regularity” in New
York; conducts the “vast majority” of his business from his office in California; and has only
traveled to New York twice in his life and only for brief leisure vacations. (See Declaration of
Timothy Michael Frailly (“Frailly Decl.”), Dkt. 55.)

                                                 15
exchanged between Frailly and R&F in which Frailly allegedly “reject[ed]” Plaintiff’s offer to

serve as MGU’s brand protector “in furtherance of” and “in deference to” the alleged conspiracy

between Rivelle and MGU to eliminate competition and preserve supra-competitive pricing of

F&W products on Amazon.19 (Id. ¶ 21; see Pl.’s Opp’n., Dkt. 63, at 34–35.) Plaintiff’s personal

jurisdiction argument is complicated by the unique fact that R&F served as counsel to both Plaintiff

and Defendant Rivelle. In that sense, the at-issue communications at once constitute a response to

a solicitation conveyed by Plaintiff’s counsel, and, at the same time, an attorney-client

communication addressing a potential conflict of interest from a client protecting its own business

interest. The Court views these contacts through both lenses and concludes that it does not have

personal jurisdiction over Defendant Frailly.

       Section 302(a)(1) “authorizes jurisdiction over defendants if: 1) the defendants transact

business in New York; and 2) the cause of action arises from that transaction of business.” Reich

v. Lopez (“Reich I”), 858 F.3d 55, 63 (2d Cir. 2017). The defendant need not be physically present

in New York to “transact business” here, “as long as he engages in ‘[p]urposeful activities’ or

‘volitional acts’ through which he ‘avails [him]self of the privilege of conducting activities within

the . . . State, thus invoking the benefits and protections of its laws.’” Chloe, 616 F.3d at 169

(quoting Fischbarg v. Doucet, 880 N.E.2d 22, 26 (N.Y. 2007)). Further, “proof of one transaction

in New York is sufficient to invoke jurisdiction, . . . so long as the defendant’s activities here were

purposeful and there is a substantial relationship between the transaction and the claim asserted.”



       19
           Plaintiff also alleges that Defendant Frailly had “telephonic discussion[s]” with R&F in
“deference to the conspiracy” (SAC, Dkt. 30, ¶ 21), but alleges no specific facts to support the
occurrence of such discussions. See Dorchester Fin. Sec., 722 F.3d at 85. Even assuming,
arguendo, Plaintiff alleged facts regarding such phone discussions, it would not change the Court’s
conclusion that Frailly’s contacts with R&F are insufficient to confer the Court’s personal
jurisdiction over him in this matter.

                                                  16
Id. (quoting Kreutter v. McFadden Oil Corp., 522 N.E.2d 40, 43 (N.Y. 1988)). Ultimately, the

analysis is not focused on “the quantity but the quality of the contacts,” Paterno v. Laser Spine

Inst., 23 N.E.3d 988, 994 (N.Y. 2014); accord Rosenblatt v. Coutts & Co. AG, 750 F. App’x 7, 10

(2d Cir. 2018) (summary order); Mason v. Antioch Univ., No. 15-CV-5841 (SJF) (GRB), 2016

WL 2636257, at *7 (E.D.N.Y. May 5, 2016), and “necessarily requires examination of the

particular facts in each case,” Licci v. Lebanese Canadian Bank (Licci II), 984 N.E.2d 893, 899

(N.Y. 2012).

       When viewing Frailly’s email contacts with R&F as a response to a solicitation offer from

Plaintiff’s counsel, the Court is not convinced that Frailly has “transacted business” in New York

within the meaning of Section 302(a)(1). Although New York courts have held that jurisdiction

may extend to actors using “electronic and telephonic means to project themselves into New

York,” such jurisdiction extends when the actor “seeks out and initiates contact with New York,

solicits business in New York, and establishes a continuing relationship.” Paterno, 23 N.E.3d at

993 (emphases added); see Fischbarg, 880 N.E.2d at 28 (“[J]urisdiction may [] be proper if the

defendant on his or her own initiative projects himself or herself into this state to engage in a

sustained and substantial transaction of business.” (alterations, quotations, and citation omitted)).

Here, Frailly’s email contacts with New York were essentially “responsive in nature, and not the

type of interactions that demonstrate the purposeful availment necessary to confer personal

jurisdiction over [an] out-of-state defendant[].” See Paterno, 23 N.E.3d at 994 (holding that the

Florida-based defendant whom the New York-based plaintiff “initially sought out” was not subject

to personal jurisdiction because it “responded with information” to the plaintiff’s inquiry and spoke

with the plaintiff’s New York-based doctor).




                                                 17
        On August 23, 2018, New York-based R&F sent a letter to the “ecommerce” email address



                                (Dkt. 67, at ECF 32–33.) On August 27, 2018, Defendant Frailly

responded from his Rivelle email address

                                                           (Id. at ECF 35.) The next day, August 28,

2018, R&F replied that

             (Id. at ECF 2.) Jurisdictional discovery revealed that following Frailly’s August 27

response and R&F’s August 28 reply, three more emails were exchanged regarding the same

topic.20 (Dkt. 63-1, at ECF 32.) Even construing these communications in a light most favorable

to Plaintiff, it is clear that Frailly was neither “seek[ing] out” nor “initiat[ing] contact with New

York,” Paterno, 23 N.E.3d at 993, but was responding to a communication that happened to

originate in New York. Such responsive contacts do not, in themselves, constitute the transaction

of business, and thus do not confer jurisdiction under Section 302(a)(1). See Gazzillo v. Ply Gem

Indus., Inc., No. 17-CV-1077 (MAD) (CFH), 2018 WL 5253050, at *5 (N.D.N.Y. Oct. 22, 2018)



        20
           Although the three additional emails were not produced during jurisdictional discovery,
the privilege log produced by Rivelle describes those emails as “[a]ttorney-client communications”
responding to Frailly’s August 27, 2018 email, which was sent “for the purposes of preventing
conflicts of interest that would damage the attorney-client relationship, and seeking advice re:
services offered by the law firm.” (Dkt. 63-1, at ECF 32.) The Court assumes that the reference
to “services offered by the law firm” refers to

                                                               (See Dkt. 59, at ECF 2.) The
Court’s assumption is further supported by Famularo’s August 28, 2018 response that

                                                                                                     (Dkt.
67, at ECF 2.) The privilege log indicates that conversations between Frailly and R&F continued
on that front. (See Dkt. 63-1, at ECF 32.) Thus, the Court rejects Plaintiff’s contention that the
five emails referenced in the privilege log “directly relat[e] to the matter at suit,” or, for the reasons
explained herein, that they have a sufficient nexus to Plaintiff’s claims to confer jurisdiction over
Defendant Frailly. (See Pl.’s Opp’n., Dkt. 63, at 28–29.)

                                                   18
(finding that the defendants “did not purposefully avail themselves of New York when they sent

reply letters to [two] New York residents that merely [denied] warranty claims”); Mason, 2016

WL 2636257, at *8 (finding that the defendant was not subject to jurisdiction in New York based

only on responses to inquiries from the New York-based plaintiffs). By responding to a solicitation

that was sent from New York (but that could have been sent from anywhere Plaintiff’s counsel

was located), Frailly can hardly be seen as “project[ing] himself” into New York “on his [] own

initiative.” Cf. Fischbarg, 880 N.E.2d at 26–28 (finding that it was proper to exercise jurisdiction

over the defendant who “sought out plaintiff in New York” by calling him, “and established an

ongoing attorney-client relationship with [plaintiff]” by, inter alia, “project[ing]” numerous “calls,

faxes and e-mails” into New York “over many months”). Even when construing the pleadings in

the light most favorable to Plaintiff, and viewing Frailly as inserting himself into, and thereby

obstructing, Plaintiff’s solicitation, the Court still does not find that Frailly was “invoking the

benefits and protections” of New York law, see Chloe, 616 F.3d at 169 (quoting Fischbarg, 880

N.E.2d at 26), simply by asserting Rivelle’s role as MGU’s “exclusive distributor” and raising the

conflict of interest posed by R&F’s simultaneous representation of Plaintiff and Rivelle.

Moreover, even if these communications satisfied the transacting-business prong of the analysis,

they do not bear a sufficient nexus to Plaintiff’s claims to confer jurisdiction, in that the

communications related to Plaintiff’s solicitation of a joint venture with MGU, and not the

allegedly false IP complaints submitted by MGU to Amazon.21




       21
          The Court notes that although Famularo’s August 28, 2018 email to Frailly mentions
generally that

           this does not affect the Court’s finding that Defendant Frailly did not project himself
into New York in connection with the IP complaints against Plaintiff. (See Dkt. 67, at ECF 2.)

                                                 19
       Although Section 302(a)(1) does not require causation between the alleged unlawful

conduct and the defendant’s contacts with New York, the plaintiff’s legal claims must not be

“completely unmoored” from the defendant’s transaction of business in the state, such that the

relationship between the two is “merely coincidental.” Licci II, 984 N.E.2d at 900–01. Generally,

“where claims have been dismissed on jurisdictional grounds for lack of a sufficient nexus . . . ,

the injuries sustained and the resulting disputes [will bear] such an attenuated connection to the

New York activity upon which the plaintiffs attempt[] to premise jurisdiction that the disputes

[cannot] be characterized as having ‘arisen from’ the New York activity.” Sole Resort, S.A. de

C.V. v. Allure Resorts Mgmt., LLC, 450 F.3d 100, 104 (2d Cir. 2006) (collecting cases); see, e.g.,

Johnson v. Ward, 829 N.E.2d 1201, 1203 (N.Y. 2005) (“Plaintiffs’ cause of action arose out of

defendant’s allegedly negligent driving in New Jersey, not from the issuance of a New York

driver’s license or vehicle registration.”); Beacon Enters., Inc. v. Menzies, 715 F.2d 757, 765 (2d

Cir. 1983) (“[Defendant’s] shipments of goods into New York are irrelevant to [plaintiff]’s

declaratory judgment action[, which] would exist regardless of whether [defendant’s] products

were sent to New York.”).

       If “at least one element [of the claim] arises from the New York contacts,” then “the

relationship between the business transaction and the claim asserted supports specific jurisdiction.”

Licci II, 984 N.E.2d at 901; accord Licci ex rel. Licci v. Lebanese Canadian Bank, SAL (Licci III),

732 F.3d 161, 168–69 (2d Cir. 2013). Here, none of the elements of Plaintiff’s claims arise from

or are sufficiently related to Frailly’s email communications with R&F in response to a proposed

joint venture. First, Plaintiff’s claims alleging Sherman Act violations require proof that (1) the

challenged conduct stems “from an agreement, tacit or express,” and (2) that the agreement or

“common scheme . . . constituted an unreasonable restraint of trade.” United States v. Apple, Inc.,



                                                 20
791 F.3d 290, 314–315, 320–21 (2d Cir. 2015).                Plaintiff alleges that Frailly’s email

communications with R&F were “in furtherance of” and “deference to” the alleged anticompetitive

conspiracy to eliminate price competition (see SAC, Dkt. 30, ¶¶ 15, 20–21); however, it strains

credulity to see more than an attenuated connection between these communications and Amazon’s

independent decision to suspend Plaintiff’s selling privileges more than a month later. Moreover,

these communications have nothing to do with whether the alleged restraint on trade, i.e., the

elimination of price competition for F&W products, was, in fact, unreasonable. Second, Plaintiff’s

claim alleging tortious interference requires proof that “(1) the plaintiff had business relations with

a third party; (2) the defendant interfered with those business relations; (3) the defendant acted for

a wrongful purpose or used dishonest, unfair, or improper means; and (4) the defendant’s acts

injured the relationship.” Catskill Dev., L.L.C. v. Park Place Entm’t Corp., 547 F.3d 115, 132 (2d

Cir. 2008). Frailly’s limited communications with R&F about a proposed joint venture are

“unmoored” from all elements of this claim, which is rooted in Defendants’ alleged interference

with Plaintiff’s relationship with Amazon through allegedly false IP complaints made to Amazon.

In sum, the Court finds that Plaintiffs’ antitrust and tortious interference claims would exist

regardless of whether Frailly communicated with New York-based R&F, see Beacon Enters., Inc.,

715 F.2d at 765, further confirming the Court’s conclusion that it does not have jurisdiction over

Defendant Frailly based on these communications.

       Even when viewing Defendant Frailly’s communications with R&F through the lens of an

attorney-client relationship, and not simply as responsive to a solicitation by Plaintiff, the Court

still cannot find that Section 302(a)(1) is satisfied, though for a different reason. “While the

retention of New York lawyers tasked with the advancement of [d]efendants’ interests qualifies as

transacting business pursuant to § 302(a)(1),” Reich v. Lopez (“Reich II”), 38 F. Supp. 3d 436, 458



                                                  21
(S.D.N.Y. 2014) (citing PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1109 (2d Cir. 1997)), aff’d,

858 F.3d 55 (2d Cir. 2017), jurisdiction does not lie where those lawyers did not participate in the

conduct that gives rise plaintiff’s claims, see id. Two cases are instructive on this point.22 In

Reich II, the plaintiff alleged that the defendants transacted business in New York by “hiring []

and consulting” with New York counsel on defamation lawsuits, to which the plaintiff was not a

party, thereby involving New York counsel in their “multi-pronged strategy” to conceal an alleged

illegal scheme. 38 F. Supp. 3d at 458. The court held that it did not have personal jurisdiction

over defendants, noting the absence of any allegation that New York counsel “participated in or

provided advice regarding the two alleged phone calls giving rise to the current claims,” and

concluding that “New York counsel was retained by Defendants, who separately and

independently caused harm to Plaintiffs.” Id. (emphasis added). By contrast, in PDK Labs, Inc.

v. Friedlander, the Second Circuit affirmed jurisdiction over a defendant who retained New York

counsel that frequently contacted the plaintiff by phone and letter, threatened legal action,

attempted settlement of alleged claims, and solicited the plaintiff’s investment in defendant’s

product. 103 F.3d at 1109. The Circuit held that the “persistent campaign by [the defendant]’s

New York [attorney] agent . . . constitutes business transacted in New York” and that the plaintiff’s

declaratory judgment action “arises from” the defendant’s “strategy of intertwining legal threats

with solicitation of investments in his product.” Id. at 1109–10.




       22
           The Court finds Plaintiff’s reliance on Tilyou v. Carroll, 92-CV-750 (CPS), 1993 U.S.
Dist. LEXIS 3217 (E.D.N.Y. Mar. 15, 1993) (see Pl.’s Opp’n., Dkt. 63, at 25, 27–29) inapposite
as the facts of that case are entirely distinguishable from the facts here. Tilyou involved a non-
domiciliary attorney who solicited the New York-based plaintiff as a client, established an ongoing
attorney-client relationship with the plaintiff, and then conducted activities in New York that gave
rise to the plaintiff’s legal malpractice claim. Tilyou, 1993 U.S. Dist. LEXIS 3217, at *2–4, *17–
18.

                                                 22
       Here, the jurisdictional facts alleged by Plaintiff are far more analogous to those in Reich II

than PDK Labs, Inc. Frailly’s coordination with R&F was not a “persistent campaign” aimed at

Plaintiff that gave rise to Plaintiff’s Sherman Act and state law claims. See PDK Labs, Inc., 103

F.3d at 1109. Plaintiff does not allege that R&F was involved in any negotiations between Rivelle

and MGU to form the alleged anticompetitive conspiracy, or that R&F made IP complaints to

Amazon on behalf of Defendants, or that Defendants directed R&F to contact or interact with

Plaintiff.23 In fact, Plaintiff’s contacts with R&F are the result of Plaintiff retaining the firm as

counsel. Any contention by Plaintiff that Frailly’s attorney-client coordination with R&F bears a

sufficient nexus with Plaintiff’s claims is akin to the plaintiff’s unsuccessful contention in Reich II

that New York counsel’s involvement in a “multi-pronged” strategy offered a sufficient nexus to

confer jurisdiction. See 38 F. Supp. 3d at 458. It does not. The pleadings, even when construed

in a light most favorable to Plaintiff, plainly allege that Rivelle and MGU, “separately and

independently” of R&F, harmed Plaintiff by allegedly conspiring to eliminate price competition.

See id. In sum, Plaintiff has failed to make a prima facie showing of personal jurisdiction over

Defendant Frailly under Section 302(a)(1).

                                          *       *       *




       23
           Plaintiff argues in its opposition that it sought, unsuccessfully, to obtain discovery that
would reveal “whether R&F created or ‘blessed’ the language used by [Rivelle] to actuate
Amazon’s de-listing and suspension of [Plaintiff] from the platform,” which would “place key
facets of the conspiracy’s success in this District” and show “an ‘articulable nexus’ to New York.”
(Pl.’s Opp’n., Dkt. 63, at 26–27.) For the reasons started herein, the Court is skeptical that such
discovery would, in fact, satisfy the requirements of Section 302(a)(1) as R&F’s alleged and
demonstrated involvement is tangential to Plaintiff’s causes of action. In any event, the mere
prospect that Plaintiff might uncover evidence to support its claims during discovery does not cure
an otherwise inadequate pleading. See Iqbal, 556 U.S. at 678–79 (“Rule 8 . . . does not unlock the
doors of discovery for a plaintiff armed with nothing more than conclusions.”).

                                                  23
       Finally, the Court rejects Plaintiff’s argument that personal jurisdiction should be imputed

to Defendant Frailly by virtue of Defendant Rivelle’s stipulation to personal jurisdiction. (See

Pl.’s Opp’n., Dkt. 63, at 30–31.) The stipulation expressly states that Defendant Frailly “retains

all rights to contest this court’s personal jurisdiction over [him] in his individual capacity” (Stip.,

Dkt. 46, ¶ 3), and Plaintiff has provided neither persuasive authority nor a compelling reason why

this reservation of rights should not be honored.24 The Court also rejects Plaintiff’s argument that

Defendant Frailly is subject to personal jurisdiction as a co-conspirator with Rivelle and MGU.

(Pl.’s Opp’n., Dkt. 63, at 25–26, 36–37.) To allege a conspiracy theory of jurisdiction, Plaintiff

must allege that “(1) a conspiracy existed; (2) the defendant participated in the conspiracy; and

(3) a co-conspirator’s overt acts in furtherance of the conspiracy had sufficient contacts with a

state to subject that co-conspirator to jurisdiction in that state.” In re SSA Bonds Antitrust Litig.,

420 F. Supp. 3d 219, 236 (S.D.N.Y. 2019) (quoting Charles Schwab Corp. v. Bank of Am. Corp.,

883 F.3d 68, 87 (2d Cir. 2018)). Curiously, and circularly, the contacts Plaintiff relies upon to

allege conspiracy jurisdiction vis-à-vis Frailly are Frailly’s own contacts with New York. (Pl.’s

Opp’n., Dkt. 63, at 36–37.) While this may amount to an argument for conspiracy jurisdiction

over alleged co-conspirators Rivelle and MGU, it does not constitute an argument for conspiracy

jurisdiction over Defendant Frailly himself, and as already discussed, Frailly’s alleged contacts


       24
            The Court is not convinced by Plaintiff’s argument that it would be “unfair to allow
[Rivelle] to concede personal jurisdiction of itself, shield relevant discovery as to Mr. Frailly (and
MGU), the immediate actor in the events at suit, and allow Frailly to avoid agency jurisdiction.”
(Pl.’s Opp’n., Dkt. 63, at 31.) The so-called “relevant discovery” that Plaintiff moved to compel
from Rivelle, and that Judge Bulsara denied, included “[d]ocuments sufficient to disclose any
standard verbiage used by defendant in reporting as counterfeit the listings or products listed by
third party sellers on Amazon” and “[c]ontracts and agreements between” Rivelle and MGU.
Tymar Distrib. LLC, 2020 WL 8408809, at *3. Plaintiff fails to explain how such discovery would
strengthen its allegation that the Court has personal jurisdiction over Defendant Frailly, or how
Plaintiff is unfairly prejudiced in meeting its burden regarding personal jurisdiction without such
discovery.

                                                  24
with New York are insufficient under New York law to confer personal jurisdiction over him in

New York.25

       For all of these reasons, Defendant Frailly’s motion to dismiss based on lack of personal

jurisdiction is granted, and he is dismissed from this case.

II.    The Court Does Not Have Personal Jurisdiction Over Defendant MGU

       A.      Section 12 of the Clayton Act

       Plaintiff claims that the Court has personal jurisdiction over Defendant MGU under the

Clayton Act because MGU “conducted suit-related activities within this District.” (SAC, Dkt. 30,

¶ 20.) Specifically, Plaintiff alleges that “MGU had substantive discussions and negotiations” with

R&F related to Plaintiff’s ability to sell F&W products on Amazon and to provide other services

to MGU. (Id. ¶¶ 15, 20.) Section 12 of the Clayton Act “properly confer[s] personal jurisdiction

over a defendant only when the action is brought in the district where the defendant resides, is

found, or transacts business, that is, the district where Section 12 venue lies.” Daniel v. Am. Bd.

of Emergency Med. (“Daniel II”), 428 F.3d 408, 427 (2d Cir. 2005) (quotation and citation

omitted).   The phrase “transacts business” refers to “the practical, everyday business or

commercial concept of doing business or carrying on business of any substantial character.”26 Id.



       25
          Because the Court concludes that Section 302(a)(1) does not confer jurisdiction over
Defendant Frailly, it “need not consider whether if such jurisdiction were conferred it would offend
notions of due process.” Mayes v. Leipziger, 674 F.2d 178, 185 n.5 (2d Cir. 1982).
       26
           Plaintiff does not rely on the “transacts business” standard, but argues, incorrectly, that
venue under Section 12 of the Clayton Act lies “in a judicial district in which a substantial part of
the events or omissions giving rise to the claim occurred.” (Pl.’s Opp’n., Dkt. 63, at 31–32.) The
“substantial part” standard advanced by Plaintiff applies to venue under 28 U.S.C. § 1391(b)(2),
not Section 12 of the Clayton Act. See Daniel II, 428 F.3d at 430–34. While the general venue
statute remains available to plaintiffs, where 28 U.S.C. § 1391 is the basis for venue, then the
plaintiff still “must look to other service of process provisions, notably those specified in [Rule] 4
or incorporated therein from state law,” to confer personal jurisdiction. Daniel II, 428 F.3d at 427.

                                                 25
at 428 (quoting United States v. Scophony Corp. of Am., 333 U.S. 795, 807 (1948)). To transact

business of a “substantial character” requires “some amount of business continuity and certainly

more than a few isolated and peripheral contacts with the particular judicial district.” In re SSA

Bonds Antitrust Litig., 420 F. Supp. 3d at 230 (citation omitted).

       For example, “[a] defendant manufacturer that promotes its goods in a judicial district

through product demonstrations, that solicits orders through its salesmen in that district, and that

ships its goods into that district clearly ‘transacts business’ under Section 12.” Daniel II, 428 F.3d

at 429 (citing Eastman Kodak Co. of N.Y. v. S. Photo Materials Co., 273 U.S. 359, 374–77 (1927)).

Compare Banana Distribs., Inc. v. United Fruit Co., 269 F.2d 790, 794 (2d Cir. 1959) (holding

that the defendant that solicited orders, maintained offices, and provided customer assistance in

the district transacted business there), with City of Long Beach v. Total Gas & Power N. Am., Inc.,

465 F. Supp. 3d 416, 433 (S.D.N.Y. 2020) (finding that the defendant that made filings with the

New York office of the SEC, paid a settlement through a New York bank account, and made a

“strategy presentation” in New York City did not transact business in the district). In assessing

whether a defendant “transacts business” within the district, the alleged contacts “must be

considered in light of the nature of [the defendant]’s business.” Daniel II, 428 F.3d at 430.

       Plaintiff has failed to make a prima facie showing that venue, and therefore personal

jurisdiction under Section 12, is satisfied. Plaintiff alleges that MGU is a Florida limited liability

company,27 with its principal place of business in Miami, Florida. (SAC, Dkt. 30, ¶ 28.) Because

Plaintiff does not allege that MGU has “offices, employees, or any significant presence or



       27
           As previously discussed, although the SAC alleges that MGU is a Florida limited liability
company (SAC, Dkt. 30, ¶ 28), MGU states in its motion to dismiss that it is a Delaware limited
liability company. (MGU’s Motion, Dkt. 52, at 3 n.1.) In any event, MGU is not a New York
limited liability company.

                                                 26
operations” in this district, MGU neither “resides” nor is “found” here. See City of Long Beach,

465 F. Supp. 3d at 432. The primary contacts Plaintiff alleges MGU to have with New York arise

out of MGU’s “negotiations” and “discussions” with “[P]laintiff’s counsel in Nassau County,”

R&F, regarding Plaintiff’s “initiative to be permitted to sell” products on Amazon and provide

other services to MGU. (See SAC, Dkt. 30, ¶¶ 15, 20; Pl.’s Opp’n., Dkt. 63, at 31–33, 39.)

However, these limited contacts, initiated by R&F, do not equate to MGU “carrying on business

of any substantial character” in the district. See Daniel II, 428 F.3d at 428; see also In re SSA

Bonds Antitrust Litig., 420 F. Supp. 3d at 230. This is particularly true when these contacts are

“considered in light of the nature of [MGU]’s business,” Daniel II, 428 F.3d at 430, which is

distributing and selling “French-made personal care products.” (SAC, Dkt. 30, ¶ 28).

       Plaintiff does not allege facts to show that MGU’s negotiations with R&F (or any other

party in the district) contribute to or comprise a substantial portion of MGU distribution and sales

business or revenue. See Daniel II, 428 F.3d at 430 (finding that defendant did not “transact

business” in the district by mailing an application to plaintiff where the nature of defendant’s

business was certifying doctors in emergency medicine, and the revenue from application fees in

the district was de minimis); see also Dennis v. JPMorgan Chase & Co., 343 F. Supp. 3d 122, 200

(S.D.N.Y. 2018) (finding that a defendant did not “transact business” in the district where the

nature of defendant’s business was banking and employee recruitment in the district did not

comprise a substantial component of that business).28 Further, to the extent Plaintiff alleges that


       28
           Although the SAC refers to R&F as Plaintiff’s counsel in “Nassau County” (SAC, Dkt.
30, ¶ 15), which is located in the Eastern District of New York, R&F’s letterhead indicates that its
office, at least as of the time of the relevant communications, was located at Madison Square
Garden, 5 Penn Plaza, 23rd Fl., New York, NY 10001 (see Dkt. 67, at ECF 19; Dkt. 59, at ECF
4), which is in the Southern District of New York. Therefore, it is not clear that even if MGU’s
contacts with R&F sufficiently demonstrated that MGU transacted business of a substantial
character, that that business occurred in this district.

                                                27
MGU transacts business in the district based on its sale of F&W goods to “New York residents”

(SAC, Dkt. 30, ¶ 23), such allegations are unavailing, as Plaintiff has not alleged nor pled facts

demonstrating that these sales have any connection to this district. See City of Long Beach, 465

F. Supp. 3d at 433.

       Thus, Plaintiff has failed to make a prima facie showing that Section 12 venue, and

therefore personal jurisdiction, is satisfied with respect to Defendant MGU. See Daniel II, 428

F.3d at 427.

       B.        New York Civil Practice Law and Rules Section 302(a)(1)

       Plaintiff also alleges that Defendant MGU is subject to the personal jurisdiction of the

Court under Section 302(a)(1) based on the following communications with New York-based

R&F: (1) a June 27, 2018 letter on behalf of Plaintiff from R&F to MGU challenging and

requesting withdrawal of three IP complaints against Plaintiff (Dkt. 7-8; Dkt. 67, at ECF 29); (2) a

June 27 response from MGU29 reiterating a previously conveyed compromise, i.e.,



            (Dkt. 67, at ECF 28); (3) a June 27 reply from R&F, on Plaintiff’s behalf,

                                                       (id. at ECF 27–28); (4) a June 29 follow-up

from R&F requesting additional information about the complaints against Plaintiff (id. at ECF 27);

(5) a June 29 response from MGU explaining

                                                                                         (id. at ECF

26–27); (6) a June 29 reply from R&F, on Plaintiff’s behalf, requesting information about the basis




       29
         For purposes of this analysis, the Court assumes that all responses from the “ecommerce”
email address were made by or on behalf of MGU. (See Dkt. 67, at ECF 25.)

                                                 28
for the trademark complaint (id. at ECF 26); and (7) a July 3 follow-up from R&F again requesting

information about the basis for the trademark complaint (id.). (See SAC, Dkt. 30, ¶ 15.)

       In sum, MGU’s email contacts with R&F over a span of six days were exclusively

responsive and thus “not the type of interactions that demonstrate the purposeful availment

necessary to confer personal jurisdiction over [] out-of-state defendants.” See Paterno, 23 N.E.3d

at 994; cf. Fischbarg, 880 N.E.2d at 28. These communications do not reveal any attempt by MGU

to “seek[] out and initiate[] contact with New York, solicit[] business in New York, and

establish[] a continuing relationship.” Paterno, 23 N.E.3d at 993 (emphasis added). Quite the

opposite. These communications reveal Plaintiff, through R&F, seeking out MGU and MGU

providing limited responses to communications that happened to originate in New York. Such

activity does not constitute transacting business in the state within the meaning of Section

302(a)(1).

       Plaintiff also seems to allege that the Court has personal jurisdiction over MGU because

New York residents “obtained information as to [F&W] products, and purchased such products”

through MGU’s “interactive Amazon storefront” called “Beauty Dreams.” (SAC, Dkt. 30, ¶ 23.)

When analyzing internet activity as the basis for jurisdiction under Section 302(a)(1), courts

“typically look at ‘the nature and quality of commercial activity that an entity conducts over the

Internet.’” Brady v. Anker Innovations Ltd., No. 18-CV-11396 (NSR), 2020 WL 158760, at *4

(S.D.N.Y. Jan. 13, 2020) (quoting Best Van Lines, Inc. v. Walker, 490 F.3d 239, 251 (2d Cir.

2007)). A “highly interactive” website that offers products for sale to New York consumers may

demonstrate purposeful availment of the benefits of transacting business in New York. See Chloe,

616 F.3d at 170; Lifeguard Licensing Corp., 2016 WL 3748480, at *3 (“A website that . . . allows

customers to purchase goods online, is a ‘highly interactive website,’ which may provide a basis



                                               29
for personal jurisdiction[.]”) Further, “[r]egularly offering and selling goods via an online

marketplace such as Amazon.com can provide a basis for personal jurisdiction under CPLR

§ 302(a), even though [the defendants] do not control their Amazon.com ‘storefront’ or its

interactivity to the same extent that they control their own highly interactive website.” Lifeguard

Licensing Corp., 2016 WL 3748480, at *3 (citing EnviroCare Techs., LLC v. Simanovsky, No. 11-

CV-3458 (JS) (ETB), 2012 WL 2001443, at *3 (E.D.N.Y. June 4, 2012)).

       There is some uncertainty among courts in the Second Circuit as to whether a plaintiff must

show that a defendant who operates an interactive website also made at least one sale to New York.

Compare Spin Master Ltd. v. 158, No. 18-CV-1774 (LJL), 2020 WL 5350541, at *3 (S.D.N.Y.

Sept. 4, 2020) (finding no personal jurisdiction where defendants offered products for sale to New

York through a third-party online marketplace, but plaintiff “fail[ed] to evidence a ‘single act’ or

‘transaction’ in New York”), with WowWee Grp. Ltd. v. Meirly, No. 18-CV-706 (AJN), 2019 WL

1375470, at *4 (S.D.N.Y. Mar. 27, 2019) (noting that “the case law has stopped short of requiring

additional conduct beyond maintaining an interactive website that offers products to consumers”

and extending personal jurisdiction despite an absence of “proven sale”). However, it appears that

the majority of cases to have analyzed Section 302(a)(1) jurisdiction over a defendant that used a

highly interactive website to offer the sale of products to New York also involved evidence of

actual sales to New York. See, e.g., Chloe, 616 F.3d at 170 (“[Defendant] engaged in fifty-two

other transactions where merchandise was shipped to New York.”); Hypnotic Hats, Ltd. v.

Wintermantel Enters., LLC, No. 15-CV-6478 (ALC), 2016 WL 7451306, at *3 (S.D.N.Y. Dec. 27,

2016) (“Defendants have shipped numerous orders to consumers in New York.”); Lifeguard

Licensing Corp, 2016 WL 3748480, at *1 (“Defendants admit that the orders fulfilled by Amazon




                                                30
were directed to New York locations”); EnviroCare Techs., LLC, 2012 WL 2001443, at *4

(Defendants sold “the allegedly counterfeit item to Plaintiff in New York[.]”)

       Here, Plaintiff alleges that MGU maintains a “fully-interactive online presence through its

Amazon merchant store” known as “Beauty Dreams” through which New York residents

purchased products. (SAC, Dkt. 30, ¶ 23.) Plaintiff does not allege facts regarding, nor provide

proof of, any actual sales from the Beauty Dreams merchant store to consumers in New York. The

Court agrees with the courts holding that where a plaintiff is alleging personal jurisdiction under

Section 302(a)(1) based on defendant’s operation of an interactive website and sale of goods into

the state, the plaintiff must allege specific facts regarding, or provide “evidence [of,] a ‘single act’

or ‘transaction’ in New York.” See Spin Master Ltd., 2020 WL 5350541, at *3; see also Chloe,

616 F.3d at 170 (“[C]ourts have explained that section 302 is a single act statute and proof of one

transaction in New York is sufficient to invoke jurisdiction[.]” (internal quotation and citation

omitted)).   However, the Court need not resolve this issue because, even if Plaintiff had

demonstrated that MGU sold goods to a consumer in New York, such contacts with the state do

not share a sufficient nexus with Plaintiff’s claims to confer personal jurisdiction over Defendant

MGU. None of the elements of Plaintiff’s claims—which turn on an alleged conspiracy between

MGU and Rivelle to eliminate price competition, an unreasonable restraint on trade, and

interference with Plaintiff’s relationship with Amazon (see discussion supra)—arise out of, or are

more than tangentially connected to, MGU’s “fully-interactive online presence” and sale of

products to New York. See Licci II, 984 N.E.2d at 901. Any relationship between such contacts

with New York and the causes of action is “merely coincidental,” see id. at 900–01, and the Court

finds that the causes of action would exist regardless of whether MGU sold products in New York,

see Beacon Enters., Inc., 715 F.2d at 765.



                                                  31
        Thus, Plaintiff has also failed to make a prima facie showing that Defendant MGU is

subject to the Court’s personal jurisdiction under Section 302(a)(1).

        C.      Conspiracy Jurisdiction

        Finally, the Court also rejects Plaintiff’s claim that personal jurisdiction is imputed to MGU

under a theory of conspiracy jurisdiction based on Defendant Frailly’s alleged contacts with New

York. (See SAC, Dkt. 30, ¶¶ 15, 20–21.) Even assuming that Plaintiff has adequately alleged the

first two elements of conspiracy jurisdiction—that a conspiracy existed and that MGU participated

in that conspiracy with Rivelle and Defendant Frailly—Plaintiff cannot satisfy the third element,

requiring that “a co-conspirator’s overt acts in furtherance of the conspiracy had sufficient contacts

with a state to subject that co-conspirator to jurisdiction in that state.” Charles Schwab Corp.,

883 F.3d at 87 (emphasis added); Rudersdal, EEOD v. Harris, No. 18-CV-11072 (GHW), 2020

WL 5836517, at *8 (S.D.N.Y. Sept. 30, 2020) (explaining that the third prong of the Schwab test

“requires both overt acts in furtherance of a conspiracy and that those acts subject the co-

conspirator to jurisdiction in the forum”). For the reasons explained above, Defendant Frailly’s

contacts with R&F are not sufficient to subject him—the alleged co-conspirator—to personal

jurisdiction. Therefore, jurisdiction based on these contacts cannot be imputed to MGU.

        For all of these reasons, Defendant MGU’s motion to dismiss based on lack of personal

jurisdiction is granted, and MGU is dismissed from this case.

III.    Legal Sufficiency of the Allegations

        The Court now addresses the legal sufficiency of Plaintiff’s claims against Defendant

Rivelle, which is not contesting personal jurisdiction. See Brown v. Lockheed Martin Corp., 814

F.3d 619, 625 (2d Cir. 2016) (“Unlike subject matter jurisdiction, ‘the requirement of personal

jurisdiction represents first of all an individual right, [and therefore] it can, like other such rights,

be waived.’” (alterations in original) (quoting Ins. Corp. of Ireland v. Compagnie des Bauxites de

                                                   32
Guinee, 456 U.S. 694, 703 (1982))); Actava TV, Inc. v. Joint Stock Co. “Channel One Russia

Worldwide”, 412 F. Supp. 3d 338, 348 (S.D.N.Y. 2019) (“[A]n entity may contract or stipulate

with another to permit proceedings in a state’s courts, notwithstanding the remoteness from the

state of its operations and organization.” (quoting Brown, 814 F.3d at 625)). Although Rivelle is

the sole remaining Defendant, “alleged co-conspirators ‘are not necessary parties [and] a plaintiff

can prove the existence of a conspiracy in a[] [Sherman Act] action against just one of the members

of the conspiracy.’” See Spinelli v. Nat’l Football League, 96 F. Supp. 3d 81, 104 (S.D.N.Y. 2015)

(quoting In re Cotton Yarn Antitrust Litig., 505 F.3d 274, 284 (4th Cir. 2007)); see Georgia v. Pa.

R.R. Co., 324 U.S. 439, 463 (1945) (“In a suit to enjoin a[n antitrust] conspiracy not all the

conspirators are necessary parties defendant.”).

       A.      The Antitrust Claims Are Dismissed For Failure to State a Claim

       Plaintiff’s first two causes of action allege violations of Section 1 of the Sherman Act,

which “bans ‘[e]very contract, combination in the form of trust or otherwise, or conspiracy, in

restraint of trade or commerce among the several States.’” Mayor & City Council of Baltimore,

Md. v. Citigroup, Inc., 709 F.3d 129, 135 (2d Cir. 2013) (quoting 15 U.S.C. § 1). As previously

stated, to succeed in a Section 1 case, plaintiff must prove that the challenged conduct stems “from

an agreement, tacit or express,” and that the “common scheme . . . constituted an unreasonable

restraint of trade” under the per se rule or the rule of reason. Apple, Inc., 791 F.3d at 314–315,

320–21. Plaintiff advances claims under both rules. (See SAC, Dkt. 30, ¶¶ 86–104.)

               1.      The Per Se Rule

       Plaintiff alleges that the conduct of MGU and Rivelle—namely, acting by “joint collaborative

action” to eliminate “discounters and discounted products” from the Amazon marketplace—constitutes

a per se violation of Section 1. (SAC, Dkt. 30, ¶¶ 86–88.) Specifically, Plaintiff alleges that MGU

and Rivelle acted in concert to “spread lies” about Plaintiff to Amazon in order to “preclude

                                                   33
[P]laintiff from competing or effectively competing to sell F&W products.” (Id. ¶¶ 89– 90.) As a

result, Plaintiff lost profits due to its suspension from Amazon and was “coerced to cease selling

F&W” products. (Id. ¶¶ 92–93.)

       Although “[t]he rule of reason is the accepted standard for testing whether a practice

restrains trade in violation of § 1,” certain kinds of market restraints “are deemed unlawful per se”

and do not require case-specific analysis because they “always or almost always tend to restrict

competition and decrease output . . . [and] have manifestly anticompetitive effects[.]” Leegin

Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 885–86 (2007) (alterations, quotations,

and citations omitted); see NYNEX Corp. v. Discon, Inc., 525 U.S. 128, 133 (1998) (“[C]ertain

kinds of agreements will so often prove so harmful to competition . . . that the antitrust laws do

not require proof that an agreement of that kind is, in fact, anticompetitive in the particular

circumstances.”).    “Agreements within the scope of § 1 may be either ‘horizontal,’ i.e.,

‘agreement[s] between competitors at the same level of the market structure,’ or ‘vertical,’ i.e.,

‘combinations of persons at different levels of the market structure, e.g., manufacturers and

distributors.’” Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 182 (2d Cir. 2012)

(quoting United States v. Topco Assocs., Inc., 405 U.S. 596, 608 (1972)). “Horizontal price-fixing

conspiracies traditionally have been, and remain, the ‘archetypal example’ of a per se unlawful

restraint on trade,” Apple, Inc., 791 F.3d at 321 (quoting Catalano, Inc. v. Target Sales, Inc., 446

U.S. 643, 647 (1980)), while “vertical restraints—including those that restrict prices—should

generally be subject to the rule of reason,” id. (citing, inter alia, Leegin, 551 U.S. at 882).

       Here, Plaintiff alleges a conspiracy between Defendants MGU and Rivelle based on the

agreement they entered into, pursuant to which MGU, the exclusive United States distributor of

F&W products, granted Rivelle, a third-party seller, the sole right to sell some of the products that



                                                  34
MGU distributed in North America on Amazon. (See Dkt. 67, at ECF 4–12.) This agreement is

vertical, in that Rivelle, a seller, sourced products from MGU, a distributor. See Anderson News,

L.L.C., 680 F.3d at 182 (explaining that a “vertical” agreement involves “combinations of persons

at different levels of the market structure” (citation omitted)). Plaintiff also alleges, however, that

the Defendants had a horizontal relationship as competitors, in that MGU, through its “Beauty

Dreams” merchant store on Amazon, competed with Rivelle for sales of F&W products. (SAC,

Dkt. 30, ¶ 53.) Construing the pleadings in the light most favorable to Plaintiff, the Court accepts

that Plaintiff has plausibly alleged some level of horizontal competition between MGU and

Rivelle. See Anderson News, L.L.C., 680 F.3d at 182 (explaining that a “horizontal” agreement is

“between competitors at the same level of the market structure” (citation omitted)). Thus, the

Court concludes that the relationship between MGU and Rivelle is both vertical and horizontal.

       Defendant Rivelle argues that the per se rule does not apply here because (1) the only

restraint on trade is vertical (see Rivelle and Frailly’s Mem., Dkt. 54, at 8–9), and (2) the alleged

conspiracy to eliminate price competition amounts to Rivelle and MGU advancing their “common

economic interests—i.e., the protection of MGU’s rights against unauthorized sellers,” which is

not per se unlawful (Rivelle and Frailly’s Reply, Dkt. 68, at 2–5). Plaintiff responds that Rivelle

and MGU “are related both vertically and horizontally,” and while it has “no complaint with [the]

vertical, dual distribution agreement[],” it challenges the “horizontal competitors’ agreement to

eliminate competition,” which should be subjected to the per se rule. (Pl.’s Opp’n., Dkt. 63, at

10–14.) The Court finds little support in law or in fact for Plaintiff’s argument that the per se rule

applies in this circumstance. Plaintiff relies heavily on the Second Circuit’s decision in United

States v. Apple, Inc., which affirmed the application of the per se rule to a hub-and-spoke




                                                  35
conspiracy to fix ebook prices.30 See 791 F.3d at 321–22. There, the Circuit rejected, inter alia,

Apple’s argument that it “engaged in ‘vertical conduct’ that is unfit for per se condemnation” when

it entered into “multiple independent, vertical agreements” with the six largest publishers of trade

books. Id. at 298, 321–22. The Circuit explained that “the relevant ‘agreement in restraint of

trade’ in this case is the price-fixing conspiracy [organized by Apple], not Apple’s vertical

contracts with the [book publisher defendants].” Id. at 325. Plaintiff also relies on Klor’s, Inc. v.

Broadway-Hale Stores, Inc., which held that group boycotts are illegal per se. 359 U.S. 207, 212–

13 (1959). There, the complaint alleged “a wide combination consisting of manufacturers,

distributors and a retailer” conspiring to deprive plaintiff, a retail store that sold appliances, of “its

freedom to buy appliances in an open competitive market[,] and [to] drive[] it out of business as a

dealer in the defendants’ products.” Id. at 213. Plaintiff, however, does not allege a hub-and-

spoke conspiracy, or a boycott involving a “wide combination” of actors, or a price-fixing

agreement31—making these cases inapposite. Instead, Plaintiff alleges a conspiracy between two




        30
           A “hub-and-spoke” conspiracy is one in which “an entity at one level of the market
structure, the ‘hub,’ coordinates an agreement among competitors at a different level, the
‘spokes.’” Apple, Inc., 791 F.3d at 314. “These arrangements consist of both vertical agreements
between the hub and each spoke and a horizontal agreement among the spokes ‘to adhere to the
[hub’s] terms,’ often because the spokes ‘would not have gone along with [the vertical agreements]
except on the understanding that the other [spokes] were agreeing to the same thing.’” Id. (citation
omitted). In Apple, Inc., the Second Circuit noted that “the ‘hub-and-spoke’ metaphor is somewhat
inaccurate [because] the plaintiff must also prove the existence of a ‘rim’ to the wheel in the form
of an agreement among the horizontal competitors.” Id. at 314 n.15. As previously explained,
MGU and Rivelle are two entities engaged in a relationship that is simultaneously vertical and
horizontal, not a hub-and-spoke arrangement.

         In the SAC, Plaintiff “[d]oes not allege at this time, subject to discovery, that MGU had
        31

a formal [Minimum Advertised Price] policy to which ‘authorized’ sellers adhered,” i.e., price
fixing. (SAC, Dkt. 30, ¶ 6 n.4.) Rather, as Plaintiff explains in its opposition, “[t]he instant
conspiracy isn’t about vertical price fixing, but rather, it’s about horizontal competitors, i.e.
defendants, destroying competition at the horizontal level—by blocking access to the Amazon
platform—and thereby limiting output and effecting supra-competitive price levels within the
                                                   36
defendants that are, in Plaintiff’s own words, “related both vertically and horizontally,” and argues,

citing no precedent, that this “hybrid conspiracy is not exempt from per se scrutiny.” (See Pl.’s

Opp’n., Dkt. 63, at 11–12; see also SAC, Dkt. 30, ¶¶ 53, 97.) The Court disagrees.

       The Court is guided by a recent decision by the Honorable P. Kevin Castel in which he

rejected the same argument Plaintiff’s counsel attempts here, under comparable circumstances.32

See 2238 Victory Corp. v. Fjallraven USA Retail, LLC., No. 19-CV-11733 (PKC), 2021 WL

76334, at *3–6 (S.D.N.Y. Jan. 8, 2021). In 2238 Victory Corp., a third-party seller on Amazon,

like Plaintiff, sued a manufacturer and another third-party seller, like Rivelle, which had become

the manufacturer’s exclusive authorized Amazon seller and also provided the manufacturer with

“brand control and compliance” services. See id. at *1–2. The complaint characterized the

defendants in 2238 Victory Corp. as “simultaneously[] [having] a horizontal and vertical

relationship,” because while the manufacturer granted the third-party seller exclusive selling rights

on Amazon, the manufacturer also competed for sales of its products through an online retail

website. Id. at *4. The plaintiff alleged, as Plaintiff does here (almost verbatim), that the

defendants had “colluded to limit competition on Amazon for the sale of [the manufacturer’s]

products” by “submitt[ing] counterfeiting complaints to Amazon,” “resulting in [plaintiff’s]


relevant market.” (See Pl.’s Opp’n., Dkt. 63, at 13 (emphasis added)). In short, this case is not
about price fixing.
       32
           Indeed, Plaintiff’s counsel here was also the plaintiff’s counsel in Judge Castel’s case.
Additionally, Plaintiff’s counsel unsuccessfully advanced a similar argument in a third case that
was also brought on behalf of a third-party Amazon seller plaintiff, and also alleged Sherman Act
violations based on an alleged conspiracy between the defendants to make complaints to Amazon
about the plaintiff and thereby eliminate discount price competition. Thimes Sols. Inc. v. TP Link
USA Corp., No. 19-CV-10374 (PA) (EX), 2020 WL 4353681, at *8 (C.D. Cal. June 8, 2020).
Although the facts in Thimes were somewhat different from the facts here, in that the defendants
in that case did not have a vertical and horizontal relationship, the Court still feels compelled to
caution Plaintiff’s counsel that it is borderline sanctionable to continue to pursue antitrust theories
and arguments that courts have repeatedly, and for good reason, rejected.

                                                  37
temporary suspension from Amazon and permanent ban from selling [the manufacturer’s]

products,” and increasing the average price of the manufacturer’s products on Amazon. Id. The

2238 Victory Corp. plaintiff further alleged, as Plaintiff also does here, that this coordination by

the defendants amounted to an “agreement between horizontal competitors to eliminate

competition,” which is a per se violation of the Sherman Act. Id. However, Judge Castel found

that because the complaint expressly alleged that the manufacturer directly sold its products to

consumers, in addition to having a distributorship relationship with the third-party seller on

Amazon, i.e., a simultaneous horizontal and vertical relationship, the defendants were engaged in

a “dual distribution” arrangement that had to be analyzed under the rule of reason and was not

subject to the per se rule. Id. at *5–6. Thus, in 2238 Victory Corp., Judge Castel specifically

found that a relationship virtually identical to the one between MGU and Rivelle constituted a dual

distribution arrangement that could not be subject to scrutiny under the per se rule.

       Although the facts in this case differ slightly from those in 2238 Victory Corp. in that MGU

is the exclusive distributor, not the manufacturer, of the F&W products at issue and MGU

competed with Rivelle for sales of F&W products on Amazon, not a separate retail website, these

differences are immaterial. As previously explained, the alleged relationship between MGU and

Rivelle, just as in 2238 Victory Corp., is both vertical and horizontal, and thus, as Judge Castel

concluded in that case, is a “dual distribution” arrangement that is properly analyzed under the rule

of reason. See Elecs. Commc’ns Corp. v. Toshiba Am. Consumer Prods., Inc., 129 F.3d 240, 243

(2d Cir. 1997) (holding that “rule of reason” analysis applies “if the distributor and manufacturer

also compete at the distribution level,” i.e., “the manufacturer distributes its products through a

distributor and independently (so-called ‘dual distribution’ arrangements)”); see also Beyer

Farms, Inc. v. Elmhurst Dairy, Inc., 35 F. App’x 29, 29 (2d Cir. 2002) (summary order)



                                                 38
(“[Plaintiff] alleged in its complaint that [defendants] were engaged in a dual-distributorship

relationship, or both a vertical and horizontal relationship . . . [and thus] its complaint was subject

to scrutiny under the ‘rule of reason.’”); Gatt Commc’ns, Inc. v. PMC Assocs., L.L.C., No. 10-CV-

8 (DAB), 2011 WL 1044898, at *2 (S.D.N.Y. Mar. 10, 2011) (“[C]laims alleging a vertical

relationship or mixed vertical and horizontal relationships must be evaluated under the rule of

reason.”), aff’d, 711 F.3d 68 (2d Cir. 2013). This conclusion finds further support in the Supreme

Court’s caution that it is appropriate to adopt the per se rule only after “considerable experience

with the type of restraint at issue,” such that it can be “predict[ed] with confidence” that the

restraint would almost always be invalidated as unreasonable. Leegin, 551 U.S. at 886–87

(citations omitted). Accordingly, “in the context of business relationships where the economic

impact of certain practices is not immediately obvious,” the Supreme Court has been reluctant to

adopt a per se rule. Id. at 887 (quoting State Oil Co. v. Khan, 522 U.S. 3, 10 (1997)).

       At its core, this case is about an alleged restraint on intrabrand competition, i.e.,

competition for sales of F&W brand products, which, on the one hand, may have procompetitive

effects, see Leegin, 551 U.S. 890–92; K.M.B. Warehouse Distribs., Inc. v. Walker Mfg. Co., 61

F.3d 123, 127–28 (2d Cir. 1995) (“Restrictions on intrabrand competition can actually enhance

market-wide competition by fostering vertical efficiency and maintaining the desired quality of a

product.”), and, on the other hand, may be unlawfully anticompetitive if it results in price-fixing

or a seller cartel, Leegin, 551 U.S. at 892–94. “Because the effects of an intrabrand restraint can

vary significantly, these restraints are scrutinized under the rule of reason and not categorized as

unlawful per se.” 2238 Victory Corp., 2021 WL 76334, at *5 (collecting cases). This, in addition

to recognizing the “dual distribution” arrangement alleged by Plaintiff, militates in favor of a case-

specific reasonableness analysis, rather than a categorical per se judgment.



                                                  39
       Therefore, Plaintiff’s First Cause of Action, alleging a per se violation of the Sherman Act,

is dismissed.

                2.     The Rule of Reason

       The Court now turns to Plaintiff’s Second Cause of Action, which alleges a violation of

the Sherman Act that is subject to the rule of reason.

       The rule of reason is applied through “a three-step burden-shifting framework” under

which the “plaintiff bears the initial burden of demonstrating that a defendant’s challenged

behavior had an actual adverse effect on competition as a whole in the relevant market.”33 United

States v. Am. Express Co., 838 F.3d 179, 194 (2d Cir. 2016) (internal quotation and citation

omitted), aff’d sub nom. Ohio v. Am. Express Co., 138 S. Ct. 2274 (2018). At this first step, a

plaintiff “must allege a plausible relevant market in which competition will be impaired.” City of

New York v. Grp. Health Inc., 649 F.3d 151, 155 (2d Cir. 2011). “In defining the market, courts

examine both the relevant product and the relevant geographic markets.” N. Am. Soccer League,

LLC v. U.S. Soccer Fed’n, Inc., 296 F. Supp. 3d 442, 470 (E.D.N.Y. 2017) (citing PepsiCo, Inc.

v. Coca–Cola Co., 315 F.3d 101, 105 (2d Cir. 2002)), aff’d, 883 F.3d 32 (2d Cir. 2018). “The

relevant [product] market is defined as all products ‘reasonably interchangeable by consumers for

the same purposes.’” Geneva Pharms. Tech. Corp. v. Barr Lab’ys Inc., 386 F.3d 485, 496 (2d Cir.

2004) (quoting United States v. E.I. du Pont de Nemours & Co., 351 U.S. 377, 395 (1956)). The

relevant market is defined in this way “because the ability of consumers to switch to a substitute

restrains a firm’s ability to raise prices above the competitive level.” Id. If the plaintiff fails to


       33
           After Plaintiff satisfies this initial burden, “the burden [then] shifts to the defendant to
offer evidence of any procompetitive effects of the restraint at issue,” and finally, “the burden
shifts back to the plaintiff to prove that any legitimate competitive benefits offered by defendant
could have been achieved through less restrictive means.” Am. Express Co., 838 F.3d at 195
(internal quotations, alterations, and citations omitted).

                                                  40
allege a relevant product market “with reference to the rule of reasonable interchangeability and

cross-elasticity of demand, or alleges a proposed relevant market that clearly does not encompass

all interchangeable substitute products . . . , the relevant market is legally insufficient.” Grp.

Health Inc., 649 F.3d at 155–56 (quoting Chapman v. N.Y. State Div. for Youth, 546 F.3d 230, 238

(2d Cir. 2008)).

       As best the Court can tell, Plaintiff alleges a relevant market defined as the market for

F&W products on Amazon.34 (See SAC, Dkt. 30, ¶¶ 94, 98; see also id. ¶¶ 58–59, 89; Pl.’s Opp’n.,

Dkt. 63, at 15 (“For purposes of [the rule of reason violation], Plaintiff has alleged a relevant

product market for F&W products and a relevant national geographic market confined to the

Amazon platform.”).)     Plaintiff offers extensive allegations about the “geographic market,”

alleging that anti-competitive conduct in the Amazon Marketplace—which allegedly controls at

least 47% of all e-commerce in the United States—causes anti-competitive restraints in the

nationwide e-commerce market. (See SAC, Dkt. 30, ¶¶ 38–43, 94–96.) However, Plaintiff wholly

overlooks the requirement that it must allege a plausible product market that includes “all products

reasonably interchangeable by consumers for the same purposes.” Geneva Pharms. Tech. Corp.,

386 F.3d at 496 (quotation and citation omitted). The only products identified by Plaintiff as

relevant here are F&W-branded products. (See Pl.’s Opp’n., Dkt. 63, at 15 (“In SAC ¶[]8 plaintiff

alleges a certain line of F&W French-made personal care products as the relevant product.”).)


       34
           Plaintiff alternately identifies “relevant market of online ecommerce in the United
States,” as well as relevant “sub-markets” including “third-party ecommerce sales platforms in the
United States,” i.e., “Platform Service Market”; “Online sales of Fair & White Products,” i.e.,
“Online F&W Products Market”; and “Online sales of Fair & White products on amazon.com,”
i.e., “Amazon F&W Products Market.” (SAC, Dkt. 30, ¶ 94). Despite the incoherence of these
myriad market definitions, it is clear to the Court—and fatal to Plaintiff’s rule of reason claim—
that the scope of the product market alleged by Plaintiff is limited to one brand, F&W, without
consideration of all interchangeable substitute products. See Grp. Health Inc., 649 F.3d at 155–
56.

                                                41
       All facts plead by Plaintiff in support of its antitrust claims are limited to F&W

products35—Plaintiff identifies Defendants MGU and Rivelle as competing “for sales of F&W

products” (SAC, Dkt. 30, ¶¶ 23, 28 (emphasis added)), alleges that Plaintiff and other third-party

sellers were “similarly driven from Amazon Marketplace competition for sales of F&W products”

(id. ¶ 59 (emphasis added)), and alleges harm to consumers based on increasing prices and

diminished stock for F&W products (id. ¶¶ 83–84, 104 (providing data on how “intrabrand

competition for F&W products has lessened and consumers have paid more”)). Thus, even

construing the pleadings in Plaintiff’s favor, it is evident that Plaintiff “alleges a proposed relevant

market that clearly does not encompass all interchangeable substitute products.” See Grp. Health

Inc., 649 F.3d at 155. Here, the alleged relevant market starts and ends with F&W-branded

products, which is “legally insufficient.” See id.; Chapman, 546 F.3d at 238 (affirming dismissal

of antitrust claims where “plaintiffs’ proposed relevant market does not encompass all

interchangeable substitute products”); see also Mathias v. Daily News, L.P., 152 F. Supp. 2d 465,

482 (S.D.N.Y. 2001) (“Th[e] failure to reference the rule of interchangeability is alone grounds

for dismissal.” (citation omitted)).

       Cases in which dismissal on the pleadings is appropriate frequently involve either
       (1) failed attempts to limit a product market to a single brand, franchise, institution,
       or comparable entity that competes with potential substitutes or (2) failure even to
       attempt a plausible explanation as to why a market should be limited in a particular
       way.




       35
           The Court notes the allegation that “[t]he joint collaboration and decisions made by
Defendants to eliminate competition at the retail sales level in the personal care products space
were horizontal in parties, purpose and effect.” (SAC, Dkt. 30, ¶ 53.) Although this points to a
somewhat broader retail “space” or market, the facts alleged to support Plaintiff’s antitrust claim
relate solely to F&W products, as explained herein. Thus, Plaintiff does not allege a product
market beyond a single brand.

                                                  42
Todd v. Exxon Corp., 275 F.3d 191, 200 (2d Cir. 2001) (emphasis added) (collecting cases); see,

e.g., Boneta v. Rolex Watch U.S.A. Inc., No. 16-CV-2369 (LGS), 2017 WL 2670752, at *4

(S.D.N.Y. June 21, 2017) (holding that an alleged product market for Rolex watches consisting of

just Rolex watches was legally insufficient because “one brand does not constitute a relevant

product market when the brand competes with potential substitutes”); cf. U.S. Elecs., Inc. v.

Directed Elecs., Inc., No. 06-CV-7899 (RMB), 2007 WL 9819273, at *5–6 (S.D.N.Y. Apr. 10,

2007) (finding that the overall Satellite Radio Products Market, rather than the Sirius Satellite

Radio Product Market, was the relevant market “[i]n light of the general rule against limiting the

‘relevant market’ to a single brand”). Here, Plaintiff limits the relevant market to a single brand

and offers no explanation—let alone a plausible explanation—why the relevant market should not

be defined to include all interchangeable substitutes, such as, for example, other “personal care

products” (i.e., creams, soaps, and gel), of which F&W is just one of many brands. (See SAC,

Dkt. 30, ¶ 28.) Accordingly, for this reason alone, Plaintiff’s rule of reason claim must be

dismissed.

       Although the relevant market alleged by Plaintiff is inadequate to support an analysis of

any anticompetitive effect, see Laboratoires Majorelle SAS v. Apricus Biosciences, Inc., No. 17-

CV-6625 (AT), 2018 WL 11222863, at *4 (S.D.N.Y. Sept. 21, 2018) (“Absent an adequate market

definition, it is impossible for a court to assess the anticompetitive effect of challenged practices.”

(citation omitted)); N. Am. Soccer League, LLC, 296 F. Supp. 3d at 470 (“The determination of

the relevant market is a ‘necessary predicate’ to analyzing antitrust claims under the rule of

reason.”), the Court nonetheless briefly addresses Plaintiff’s framing of that analysis. In its

opposition, Plaintiff argues that “[t]he question is whether the restraint to intrabrand competition

plausibly harms consumers.” (Opp’n., Dkt. 63, at 15–16.) This is incorrect. To prevail on a



                                                  43
Section 1 Sherman Act claim, the Second Circuit has explained that plaintiff must show “more

than just an adverse effect on competition among different sellers of the same product (‘intrabrand’

competition)” because the focus of the inquiry “is the relevant market as a whole,” which requires

balancing any “restriction of intrabrand competition . . . against any increases in interbrand

competition.” K.M.B. Warehouse Distribus, Inc., 61 F.3d at 127–28 (emphasis added); see 2238

Victory Corp., 2021 WL 76334, at *5; Abbott Lab’ys v. Adelphia Supply USA, No. 15-CV-5826

(CBA) (LB), 2017 WL 5992355, at *5 (E.D.N.Y. Aug. 10, 2017). A plaintiff may demonstrate an

adverse effect on market-wide competition through direct evidence of “increased prices and

decreased quality” or, alternatively, by demonstrating that the defendant “had sufficient market

power to cause an adverse effect on competition.” Virgin Atl. Airways Ltd. v. Brit. Airways PLC,

257 F.3d 256, 264–65 (2d Cir. 2001) (citing Tops Mkts., Inc. v. Quality Mkts, Inc., 142 F.3d 90,

96 (2d Cir. 1998)); see Abbott Lab’ys, 2017 WL 5992355, at *6. “Market power is defined as ‘the

ability of a single seller to raise price[s] and restrict output.’” Virgin Atl. Airways Ltd., 257 F.3d

at 265 (alteration in original) (citation omitted).

        Here, Plaintiff alleges only increased prices and reduced outputs with respect to F&W

products (see SAC, Dkt. 30, ¶¶ 83–84, 104), and does not allege any effects on price, quality, or

outputs across brands in the personal care products market. To the extent the SAC can be read to

include market power allegations, those allegations relate to Defendants’ power and influence in

the Amazon Marketplace over the price of F&W products (see SAC, Dkt. 30, ¶¶ 21–23, 26–28,

53–56, 58), and, by extension, across e-commerce nationwide (see id. ¶¶ 83–84, 95–96). There

are, however, no allegations about Defendants’ ability to impact price or output across brands in

the personal care products market as a whole. Accordingly, for this reason as well, Plaintiff fails




                                                  44
to satisfy its initial burden under the rule of reason analysis and its Second Cause of Action must

be dismissed.36 See Am. Express Co., 838 F.3d at 194–95.

       B.      The Tortious Interference Claim is Dismissed

       Having dismissed Defendants Frailly and MGU from this matter for lack of personal

jurisdiction, and having dismissed both of Plaintiff’s federal antitrust claims, the Court now

considers Plaintiff’s sole remaining cause of action for tortious interference with existing and

prospective economic relations in violation of New York law. Plaintiff alleges that the Court has

supplemental jurisdiction, 28 U.S.C. § 1367, and diversity jurisdiction, 28 U.S.C. § 1332, over this

remaining state law claim. (SAC, Dkt. 30, ¶ 14.)

       To start, Plaintiff has not adequately alleged diversity jurisdiction in this case. For

purposes of establishing diversity jurisdiction, the matter in controversy must exceed “the sum or

value of $75,000, exclusive of interest and costs” and be between, inter alia, “citizens of different

States.” 28 U.S.C. § 1332(a). Diversity jurisdiction “requires ‘complete diversity,’ i.e. all

plaintiffs must be citizens of states diverse from those of all defendants.” Finnegan v. Long Island

Power Auth., 409 F. Supp. 3d 91, 95 (E.D.N.Y. 2019) (quoting Pa. Pub. Sch. Emps.’ Ret. Sys. v.

Morgan Stanley & Co., 772 F.3d 111, 117–18 (2d Cir. 2014)). An individual’s citizenship is

determined by his domicile, which is “the place where a person has his true fixed home and

principal establishment, and to which, whenever he is absent, he has the intention of returning.”



       36
           Because Plaintiff withdrew its rule of reason claim in 2238 Victory Corp., the court did
not need to reach the issue of whether that claim was sufficiently alleged. 2021 WL 76334, at *5
n.2. However, Judge Castel noted that “such a claim likely would have been dismissed” because,
inter alia, the complaint failed to coherently define a relevant product market, failed to describe
any broader effect on the market in backpack sales (as opposed to sales of a particular backpack
brand), and failed to identify any effect on interbrand competition. Id. For the reasons explained
herein, Plaintiff’s rule of reason claim suffers from virtually identical deficiencies, requiring
dismissal of this claim.

                                                 45
Palazzo ex rel. Delmage v. Corio, 232 F. 3d 38, 42 (2d Cir. 2000) (quoting Linardos v. Fortuna,

157 F. 3d 945, 948 (2d Cir. 1998)). “[A] limited liability company is a citizen of each state in

which its individual members are citizens.” U.S. Liab. Ins. Co. v. M Remodeling Corp., 444 F.

Supp. 3d 408, 409 (E.D.N.Y. 2020) (citing Castillo Grand, LLC v. Sheraton Operating Corp., 719

F.3d 120, 122 (2d Cir. 2013)). In pleading the citizenship of a limited liability company, “the

identity and citizenship of each member” of the company must be specifically alleged. Id. at 410

(emphasis added). “[A] corporation shall be deemed to be a citizen of every State and foreign state

by which it has been incorporated and of the State or foreign state where it has its principal place

of business.” 28 U.S.C. § 1332(c)(1).

        Plaintiff alleges that the standard for diversity jurisdiction is satisfied “because no plaintiff

and defendant are residents of the same state and the amount in controversy in this matter exceeds

$75,000” (SAC, Dkt. 30, ¶ 14), however, Plaintiff failed to plead facts to adequately demonstrate

the citizenship of the parties. Plaintiff is alleged to be “a Rhode Island domiciliary and limited

liability company” (id. ¶ 25), but Plaintiff fails to specifically allege the identity and citizenship of

each of its members. See U.S. Liab. Ins. Co., 444 F. Supp. 3d at 409–10. Likewise, Defendant

MGU is alleged to be “a Florida limited liability company with its domicile and principal place of

business in Miami, Florida”37 (SAC, Dkt. 30, ¶ 28), but again, Plaintiff fails to specifically allege

the identity and citizenship of each of MGU’s members. See U.S. Liab. Ins. Co., 444 F. Supp. 3d

at 409–10. Defendant Rivelle is alleged to be “a duly formed corporation, domiciled in California”

(SAC, Dkt. 30, ¶ 26), but Plaintiff fails to allege the state(s) where Rivelle “has been incorporated”




        37
             MGU is, in fact, a Delaware limited liability company. (MGU’s Motion, Dkt. 52, at 3
n.1.)

                                                   46
and “has its principal place of business.” See 28 U.S.C. § 1332(c)(1). Defendant Frailly’s

citizenship is not even addressed in the SAC.

       Although Defendant Rivelle does not appear to challenge diversity jurisdiction in this

matter (Rivelle and Frailly’s Mem., Dkt. 54, at 13), “[a] federal court’s lack of subject matter

jurisdiction is not waivable by the parties” and must be addressed before reaching the merits.

Adames v. Taju, 80 F. Supp. 3d 465, 467 (E.D.N.Y. 2015) (quoting Holt v. Town of Stonington,

765 F.3d 127, 130 (2d Cir. 2014)). Further, “[i]f subject matter jurisdiction is lacking and no party

has called the matter to the court’s attention, the court has the duty to dismiss the action sua

sponte.” Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 62–

63 (2d Cir. 2009) (citation omitted). Plaintiff has failed to adequately allege the citizenship of

each of the parties, and therefore has failed to adequately plead diversity jurisdiction. Accordingly,

diversity jurisdiction does not provide a basis for the Court to consider Plaintiff’s remaining state

law claim.38

       In addition, having dismissed Plaintiff’s federal claims, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s remaining state law claim. Section 1367(c) provides that

a district court “may decline to exercise supplemental jurisdiction over a claim under [Section

1367(a)]” if, inter alia, “all claims over which it has original jurisdiction” have been dismissed.

28 U.S.C. § 1367(c). In determining whether to exercise supplemental jurisdiction, a court “should

not decline jurisdiction ‘unless it also determines that [exercising supplemental jurisdiction] would

not promote the values . . . [of] economy, convenience, fairness, and comity.’” Oneida Indian


       38
           Though it need not reach the issue, the Court also concludes that even if, arguendo,
Plaintiff had adequately pled diversity jurisdiction, venue would not be proper in this district under
28 U.S.C. § 1391 (b), (c) and (d), as alleged by Plaintiff. (SAC, Dkt. 30, ¶ 18.) No Defendant
resides in New York State, much less the Eastern District of New York, and, as explained herein,
the events or omissions giving rise to Plaintiff’s claims have little to no connection to this district.

                                                  47
Nation of N.Y. v. Madison County, 665 F.3d 408, 439 (2d Cir. 2011) (alterations in original)

(quoting Jones v. Ford Motor Credit Co., 358 F.3d 205, 214 (2d Cir. 2004)). Here, the claims

over which the Court had original jurisdiction, i.e., the federal antitrust claims, have been

dismissed, and the only remaining claim arises under New York state law. This claim does not

implicate any federal issues or doctrines and will require application of state law. Additionally,

the lawsuit is still in the early stages; aside from limited discovery into jurisdictional issues,

discovery has not begun in earnest. Thus, the Count concludes that neither economy, convenience,

fairness, nor comity weigh in favor of exercising supplemental jurisdiction. See 2238 Victory

Corp., 2021 WL 76334, at *6 (declining to exercise supplemental jurisdiction over tortious

interference and libel claims under New York law after dismissing federal antitrust claim).

Plaintiff’s remaining claim for tortious interference with existing and prospective economic

relations is therefore dismissed.

IV.    Plaintiff’s Venue-Transfer Request Is Denied

       Finally, the Court denies Plaintiff’s last-ditch request for the Court to transfer venue to the

Southern District of Florida rather than dismiss the case. Plaintiff argues that “SDFL is most

suitable as an alternate forum” because “MGU and its staff are located in SDFL, as are counsel for

both [P]laintiff and MGU.” (Pl.’s Opp’n., Dkt. 63, at 41–42.) Under 28 U.S.C. § 1404(a), “[f]or

the convenience of parties and witnesses, in the interest of justice, a district court may transfer any

civil action to any other district or division where it might have been brought or to any district or

division to which all parties have consented.” 28 U.S.C. § 1404. “The decision to transfer an

action ‘lies within the sound discretion of the district court,’” Tobey v. Nat’l Action Fin. Servs.,

Inc., No. 09-CV-1917 (ARR) (JMA), 2009 WL 3734320, at *2 (E.D.N.Y. Nov. 4, 2009) (quoting

Minnette v. Time Warner, 997 F.2d 1023, 1026 (2d Cir.1993)), upon consideration of several

factors, including:
                                                  48
       (1) the convenience of witnesses; (2) the availability of process to compel the
       attendance of unwilling witnesses; (3) the convenience of the parties; (4) the locus
       of operative facts; (5) the location of relevant documents and relative ease of access
       to sources of proof; (6) the relative means of the parties; (7) the forum’s familiarity
       with the governing law; (8) the weight accorded the plaintiff's choice of forum; and
       (9) trial efficiency and the interests of justice, based on the totality of
       circumstances[,]
Vida Longevity Fund, LP v. Lincoln Life & Annuity Co. of N.Y., No. 19-CV-6004 (ALC) (DF),

2020 WL 4194729, at *5 (S.D.N.Y. July 21, 2020) (citation omitted). Ultimately, the party moving

for transfer bears the “burden of demonstrating the appropriateness of transfer by clear and

convincing evidence.” Tobey, 2009 WL 3734320, at *2. Plaintiff has plainly failed to meet this

burden here, offering little to no evidence that would inform the Court’s consideration of the

factors or convince the Court that transfer to the Southern District of Florida would be “for the

convenience of the parties” or “in the interest of justice.” See 28 U.S.C. § 1404. Moreover, at this

point, for the reasons already stated, the Court is “[w]ithout subject-matter jurisdiction” and

therefore “is without power to effect the relief [Plaintiff] seek[s], i.e., transfer of venue.” Yun Chi

v. Parajon, No. 20-CV-9042 (PAE), 2020 WL 6700584, at *2 (S.D.N.Y. Nov. 13, 2020) (finding

that because “plaintiffs have failed to plead facts sufficient to establish that the Court has subject-

matter jurisdiction over this action, the Court is constrained to deny plaintiffs’ motion to transfer”);

see Findwhat.Com v. Overture Servs., Inc., No. 02-CV-447 (MBM), 2003 WL 402649, at *3

(S.D.N.Y. Feb. 21, 2003) (“Before a district court can consider a motion to transfer, it must

determine whether it has subject-matter jurisdiction.”). Therefore, Plaintiff’s request to transfer

venue is denied.

                                          CONCLUSION

       Defendant Frailly’s motion to dismiss based on lack of personal jurisdiction is granted.

Defendant MGU’s motion to dismiss based on lack of personal jurisdiction is also granted.

Defendant Rivelle’s motion to dismiss the per se and rule of reason antitrust causes of action for

                                                  49
failure to state a claim is granted. The Court also dismisses Plaintiff’s state law claim for tortious

interference with existing and prospective economic relations because Plaintiff fails to sufficiently

allege diversity jurisdiction and because the Court declines to exercise supplemental jurisdiction

over that claim. Finally, the Court denies Plaintiff’s request for transfer of venue. The Clerk of

Court is respectfully directed to enter judgment for Defendants and close the case.

                                                      SO ORDERED.


                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: March 31, 2021
       Brooklyn, New York




                                                 50
